UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year endedDecember 31, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number33-42125 Chugach Electric Association, Inc. (Exact name of registrant as specified in its charter) Alaska 92-0014224 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5601 Electron Dr., Anchorage, Alaska (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (907) 563-7494 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered N/A N/A Securities registered pursuant to Section 12(g) of the Act: N/A (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYes x No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. x Yes o No Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes o No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Registration S-K (Sec.229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). oYes x No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. N/A Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the last practicable date. NONE CHUGACH ELECTRIC ASSOCIATION, INC. 2010 Form 10-K Annual Report Table of Contents PART I Page Item 1 – Business 3 Item 1A – Risk Factors 11 Item 1B – Unresolved Staff Comments 16 Item 2 – Properties 16 Item 3 – Legal Proceedings 26 Item 4 – Reserved 26 PART II Item 5 – Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 26 Item 6 – Selected Financial Data 27 Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operation 28 Item 7A – Quantitative and Qualitative Disclosures About Market Risk 50 Item 8 – Financial Statements and Supplementary Data 51 Item 9 – Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 89 Item 9A – Controls and Procedures 89 Item 9B – Other Information 90 PART III Item 10 – Directors, Executive Officers and Corporate Governance 90 Item 11 – Executive Compensation 94 Item 12 – Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item 13 – Certain Relationships and Related Transactions, and Director Independence Item 14 – Principal Accounting Fees and Services PART IV Item 15 – Exhibits and Financial Statement Schedules SIGNATURES 2 Table of Contents CAUTION REGARDING FORWARD-LOOKING STATEMENTS Statements in this report that do not relate to historical facts, including statements relating to future plans, events or performance, are forward-looking statements that involve risks and uncertainties.Actual results, events or performance may differ materially.Readers are cautioned not to place undue reliance on these forward-looking statements, that speak only as of the date of this report and the accuracy of which is subject to inherent uncertainty.Chugach Electric Association, Inc. (Chugach) undertakes no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances that may occur after the date of this report or the effect of those events or circumstances on any of the forward-looking statements contained in this report, except as required by law. PART I Item 1 - Business General Chugach was organized as an Alaska electric cooperative in 1948.Cooperatives are business organizations that are owned by their members.As not-for-profit organizations (Internal Revenue Code 501 (c)(12)), cooperatives are structured to provide services to their members at cost, in part by eliminating the need to produce profits or a return on equity other than for reasonable reserves and margins.Today, cooperatives in general operate throughout the United States in such diverse areas as utilities, agriculture, irrigation, insurance and credit.All cooperatives are based upon similar principles and legal foundations. Because members’ equity is not considered an investment, a cooperative’s objectives and policies are oriented to serving member interests, rather than maximizing return on investment. Chugach makes its current and periodic reports available, free of charge, on its website at www.chugachelectric.com as soon as practicable after filing with the Securities and Exchange Commission (SEC).Our website provides a link to the SEC website. Chugach is the largest electric utility in Alaska.We are engaged in the generation,transmission and distribution of electricity to approximately81,339 service locations in the Anchorage and upper Kenai Peninsula areas.We also provide service to three wholesale customers.Through an interconnected regional electrical system, our energy is distributed throughout Alaska’s Railbelt, a 400-mile-long area stretching from the coastline of the southern Kenai Peninsula to the interior of the state, including Alaska’s largest cities, Anchorage and Fairbanks.Neither Chugach nor any other electric utility in Alaska has any connection to the electric grid of the continental United States or Canada.Our principal executive offices are located at 5601 Electron Drive, Anchorage, Alaska 99518.Our telephone number is (907) 563-7494. Chugach is a rural electric cooperative that is exempt from federal income taxation as an organization described in Section 501(c)(12) of the Internal Revenue Code (Code).Alaska electric cooperatives must pay to the State of Alaska, a gross receipts tax in lieu of state and local ad valorem, income and excise taxes, a tax at the rate of $0.0005 per kilowatt-hour (kWh) of electricity sold in the retail market during the preceding year.This tax is accrued monthly and remitted annually.In addition, we currently collect a regulatory cost charge (RCC) of $0.000552 per kWh of retail electricity sold.This charge is assessed to fund the operations of the Regulatory Commission of Alaska (RCA).This tax is collected monthly and remitted to the State of Alaska quarterly.We also collect sales tax on retail electricity sold to Kenai Peninsula and Whittier consumers.This tax is also collected monthly and remitted to the Kenai Peninsula Borough quarterly.These taxes are a direct pass-through to consumer bills and therefore do not impact our margins. 3 Table of Contents We had311 full-time employees as of March 12, 2011.Approximately70 percent of our employees are members of the International Brotherhood of Electrical Workers (IBEW).Chugach has three Collective Bargaining Unit Agreements (CBA) with the IBEW.We also have an agreement with the Hotel Employees and Restaurant Employees (HERE).All agreements were due to expire on June 30, 2010.On February 24, 2010, the Board of Directors approved three year extensions of all three IBEW CBA’s.The three extensions provide no wage increase in the first year and wage increases tied to changes in the Consumer Price Index (CPI) in the second and third years, with a floor on the minimum increase and a cap on the maximum increase.The wage increases also have an indirect connection to Chugach’s financial performance.The contract extensions expire on June 30, 2013.On April 28, 2010, the Board of Directors approved a three year extension of the HERE agreement.The extension contains an increase in the employer health and welfare contribution in each year of the extension but does not provide for a wage or pension increase.The contract extension expires on June 30, 2013.We believe our relationship with our employees is good. Through direct service to retail customers and indirectly through wholesale and economyenergy sales, we provide some or all of the electricity used by approximately two-thirds of Alaska’s electric customers.We supply much of the power requirements of three wholesale customers, Matanuska Electric Association (MEA), Homer Electric Association (HEA) and the City of Seward (Seward).We sell available generation in excess of our own needs to produce electric energy for sale to Golden Valley Electric Association, Inc. (GVEA).In addition, on a periodic basis, we provide electricity to Anchorage Municipal Light & Power (AML&P). Our members are the consumers of the electricity sold by us.As of December 31, 2010, we had three major wholesale customers and66,974 retail members receiving service at approximately81,339 service locations.No individual retail customer receives more than 5 percent of our power. Our customers’ requirements for capacity and energy generally are seasonal and increase in fall and winter as home heating and lighting needs increase and then decline in the spring and summer as the weather becomes milder and hours of daylight increase. Our customers are billed on a monthly basis per a tariff rate for electrical power consumed during the preceding period.Billing rates are approved by the RCA (see “Rate Regulation and Rates” below). Base rates (derived on the basis of historic cost of service including margins) are established to generate revenues in excess of current period costs in any year and such excess is designated on our Statements of Revenues, Expenses and Patronage Capital as “assignable margins.”Retained assignable margins are designated on our balance sheet as “patronage capital” that is assigned to each member on the basis of patronage.Patronage capital is held for the account of the members without interest and returned when the board of directors of Chugach deems it appropriate to do so. 4 Table of Contents We have530.1megawatts (MW) of installed generating capacity provided by17 generating units at our five owned power plants: Beluga Power Plant, Bernice Lake Power Plant, International Station Power Plant (historically known as “IGT”), Cooper Lake Hydroelectric Project and Eklutna Hydroelectric Project, in which we own a 30 percent interest.Approximately85 percent (by rated capacity) of our generating capacity is fueled by natural gas, which we purchase under gas contracts.The rest of our generating resources are hydroelectric facilities.In 2010, 89 percent of our power was generated from gas, which included power generated at Nikiski, and 78 percent of that gas-fired generation took place at Beluga.The Bradley Lake Hydroelectric Project provides up to27.4 MW for our retail customers and up to an additional 24.1 MW for our wholesale customers. For more information concerning Bradley Lake, see “Item 2 – Properties – Other Property – Bradley Lake.”We also purchase approximately 40 MW from the Nikiski power plant on the Kenai Peninsula. We operate1,693 miles of distribution line and 539 miles of transmission line, which includes 128 miles of leased transmission lines and Chugach’s share of the Eklutna transmission line.For the year ended December 31, 2010, we sold2.7 billion kWh of electrical power. Customer Revenue From Sales The following table shows the megawatt-hour (MWh) energy sales to and electric revenues from our retail, wholesale, and economy energy customers for the year ended December 31, 2010: MWh 2010 Revenues Percent of Sales Revenue Direct retail sales: Residential $ 28 % Commercial 26 % Total 54 % Wholesale sales: MEA 22 % HEA 13 % Seward 2 % Total 37 % Economy energy/other sales1 9 % Total from sales % Miscellaneous energy revenue Total energy revenues $ 1Economy energy/other sales were made to GVEA and AML&P. 5 Table of Contents Retail Customers Service Territory Our retail service area covers much of the populated areas of Anchorage (other than downtown Anchorage) as well as remote mountain areas and villages.The service area ranges from the northern Kenai Peninsula on the south, to Tyonek on the west, to Whittier on the east and to the Glenn Highway on the north. Customers As of December 31, 2010, we had66,974 members receiving power from approximately81,339 services (some members are served by more than one service).Our customers are primarily urban and suburban.The urban nature of our customer base means that we have a relatively high customer density per line mile.Higher customer density means that fixed costs can be spread over a greater number of customers.As a result of lower average costs attributable to each customer, we benefit from a greater stability in revenue, as compared to a less dense distribution system in which each individual customer would have a more significant impact on operating results. For the past five years no retail customer accounted for more than 5 percent of our revenues. Wholesale Customers We are the principal supplier of power to MEA, HEA and Seward under separate wholesale power contracts.For 2010, our wholesale power contracts, including the fuel and purchased power components, produced $93.3 million in revenues, representing 37 percent of our total revenues and 47 percent of our total MWh sales to customers. MEA We currently have a power sales contract with Alaska Electric Generation & Transmission Cooperative, Inc., (AEG&T) for firm, all-requirement sales to MEA.In 2010, sales to MEA represented approximately27 percent of Chugach’s total sales of energy (including both retail and wholesale).AEG&T is a generation and transmission cooperative that was formed by MEA and HEA in the mid 1980’s.Under this contract, we sell power to AEG&T for resale to MEA.Under this contract, MEA is obligated to purchase all of its electric power and energy requirements from us.MEA had the right under the contract to alter the terms on which it purchased power from Chugach.MEA did not invoke any of these rights and time periods in which MEA could exercise these rights have expired.The MEA contract is in effect through December 31, 2014.Under our contract, MEA is obligated to pay us for power sold to AEG&T even if AEG&T does not pay. Section 12(c) of the MEA/Chugach Power Sales Agreement requires the parties to meet no later than ten years prior to the termination date of the Agreement to discuss possible renewal, extension or modification of the Agreement, as well as the desires and potential circumstances of all parties following the termination date.Pursuant to this provision of the contract, Chugach and MEA met on October 27, 2004.At that meeting and shortly thereafter by letter dated November 2, 2004, MEA communicated to Chugach that MEA does not desire to renew, extend or modify the Agreement.Further, MEA stated that it does not envision any type of firm power purchase arrangement with Chugach following expiration of the Agreement on December 31, 2014.MEA assured Chugach that it intends to continue to purchase power from Chugach in accordance with the Agreement through December 31, 2014. 6 Table of Contents On August 5, 2008, Chugach and AML&P invited MEA to participate in the development of a gas-fired generation plant near Chugach’s Anchorage headquarters.On November 21, 2008, MEA elected to not participate in the project.At an August 26, 2009, Chugach Board of Directors’ meeting and in a letter dated September 3, 2009, MEA’s then Interim General Manager advised Chugach that MEA desires to open discussions regarding power sales possibilities beyond 2014.Discussions have been ongoing and are expected to continue in 2011. HEA We had a power sales contract with AEG&T for firm, partial- requirement sales to HEA until June 19, 2002, when the RCA approved the request by Alaska Electric and Energy Cooperative, Inc. (AEEC) and AEG&T to transfer Certificate of Public Convenience and Necessity No. 345 to serve as the power supplier of HEA to AEEC, instead of AEG&T.HEA is the sole member of AEEC.As part of this transaction our power sales agreement was assigned to AEEC and the Nikiski dispatch agreement was assigned to HEA with certain exceptions with the remaining rights and obligations under the Dispatch Agreement being assigned to AEEC (discussed below).Chugach has not experienced a decline in revenue as a result of this transfer. Under our contract, HEA is obligated to pay us for the power sold to AEEC even if AEEC does not pay.Under this contract, HEA is obligated (through AEEC) to take or pay for 73 MW of capacity, and not less than 350,000 MWh per year.The HEA contract, as interpreted by the Alaska Public Utilities Commission, the predecessor to the RCA, limits the costs that may be included in our rates charged to HEA.The HEA contract expires on January 1, 2014.HEA’s remaining resource requirements are provided by AEEC’s Nikiski cogeneration facility and AEEC’s contract rights to receive power from the Bradley Lake hydroelectric project for the benefit of HEA.In2010, sales to HEA represented approximately 17 percent of Chugach’s total sales of energy (including both retail and wholesale). In February 1999, we entered into a dispatch agreement with AEG&T, now AEEC, to operate the Nikiski unit as a Chugach system resource.The agreement provides that, in addition to the energy that we already sell to AEEC and HEA, we will sell energy to AEEC equal to HEA’s residual energy requirements less its allocated share of the Bradley Lake project, up to a maximum of 320,000 MWh per year.A portion of the Nikiski unit output may be dispatched for HEA needs, provided HEA supplies the fuel, in excess of the sum of our contract demand plus HEA’s share of energy from the Bradley Lake project.The dispatch agreement will terminate on January 1, 2014, when our power supply contract with HEA terminates.In a letter dated January 9, 2007, HEA notified Chugach that HEA would not seek to renew, extend or modify the current Agreement for Sale of Electric Power and Energy (the Agreement) when the Agreement expires on January 1, 2014.On January 15, 2008, Chugach and HEA signed an agreement entitled Settlement of Dispute over Nikiski Cogeneration Plant System Use and Dispatch Agreement and Premium Demand Charges under HEA’s Power Sales Agreement.This resolved a dispute over the interpretation of the Nikiski Cogeneration Plant System Use and Dispatch agreement.As part of the Settlement Agreement, Chugach agreed to dispatch HEA’s share of Bradley Lake output for $30,000 per year to minimize, to the extent possible, any premium demand charges to be paid to Chugach by HEA. 7 Table of Contents On February 18, 2008, Chugach offered AEEC the opportunity to participate in the development of a gas-fired generation plant in order to partially satisfy its power requirements.In June 2008, AEEC elected to withdraw from further participation discussions and pursue its own generation project. Seward We currently provide nearly all the power needs of the City of Seward.In 2010, sales toSeward represented approximately 2 percent of Chugach’s total sales of energy (including both retail and wholesale).In February 1998, we entered into a power sales agreement (Old Contract) with Seward that allowed us to interrupt service to Seward up to 12 times per year, not to exceed seventy-two cumulative hours annually.Seward’s demand charge was adjusted to reflect the level of service provided by Chugach (approximately $350,000 annually).This agreement expired on May 31, 2006. We entered into a new power sales agreement (2006 Agreement) with the City of Seward, nominally effective June 1, 2006.The new contract is for five years with two automatic five-year extensions, after RCA review, unless notice of termination is given by either party.The 2006 Agreement is an interruptible, all-requirements/no reserves contract.It has many of the attributes of firm service, especially in the requirement that so long as Chugach has sufficient power available, it must meet Seward’s needs for power.However, service is interruptible because Chugach is under no obligation to supply or plan for generation capacity reserves to supply Seward and there is no limit on the number of times or hours per year that the supply can be interrupted.Counterbalancing this is the requirement that Chugach must provide power to Seward if Chugach has the power available after first meeting its obligations to its other customers for whom Chugach has an obligation to provide reserves (MEA, HEA and Chugach retail customers).The price under the 2006 Agreement reflects the reduced level of service because no costs of generation in excess of that needed to meet the system peak will be assigned to Seward. Economy Customers Since 1989, we have sold economy (non-firm) energy to GVEA.We use available generation in excess of our own needs to produce electric energy for sale to GVEA, which uses that energy to serve its own loads in place of more expensive energy that it would have otherwise generated itself or purchased from other sources. On April 6, 2010, Chugach and GVEA finalized an agreement for Chugach to provide a minimum of 20 MW of economy energy to GVEA on a non-firm basis based on an interruptible gas supply arrangement.The agreement commenced on May 1, 2010, and will continue through March 31, 2013, pending annual commitments from gas suppliers.The price to GVEA will include the cost of fuel (based on a system average heat rate), plus variable operations and maintenance expense, plus a margin.Sales will be made under the terms and conditions of Chugach’s economy energy sales tariff. 8 Table of Contents Non-firm sales to GVEA have been 277,793MWh, 76,968 MWh and 254,372 MWh for 2010, 2009, and 2008, respectively.For sales not covered by a contractual priority right, no seller enjoys a contractual priority in making such sales and GVEA makes purchases from the seller offering the lowest competitive price. Rate Regulation and Rates The RCA regulates our rates.We seek changes in our base rates by submitting semi-annual Simplified Rate Filings (SRF) or through general rate cases filed with the RCA on an as-needed basis.Chugach’s base rates, whether set under a general rate case or an SRF, are established to allow the continued recovery of our specific costs of providing electric service.In each rate filing, rates are set at levels to recover all of our specific allowable costs and those rates are then collected from our retail and wholesale customers. On August 10, 2002, A.S. 42.05.175 imposed timelines for RCA decisions.Among other provisions, it provided that for all dockets commenced on or after July 1, 2002, the RCA shall issue a final order not later than 15 months after a complete tariff filing is made for a tariff filing that changes the utility’s revenue requirement or rate design.It is within the RCA’s authority to authorize, after a notice period, rate changes on an interim, refundable basis.In addition, the RCA has been willing to open limited reviews of matters to resolve specific issues from which expeditious decisions can often be rendered. The RCA has exclusive regulatory control of our retail and wholesale rates, subject to appeal to the Alaska courts. The regulatory environment in Alaska requires cooperatives to use a debt service coverage approach to ratemaking.Times Interest Earned Ratio (TIER) is designed to ensure Chugach maintains a debt service coverage ratio that allows Chugach to remain in compliance with its debt covenants.Under Alaska law, financial covenants of an Alaskan electric cooperative contained in a debt instrument will be valid and enforceable, and rates set by the RCA must be adequate to meet those covenants.Under Alaska law, a cooperative utility that is negotiating to enter into a mortgage or other debt instrument that provides for a TIER greater than the ratio the RCA most recently approved for that cooperative must submit the mortgage or debt instrument to the RCA before the instrument takes effect.The rate covenants contained in the instruments that govern our outstanding long-term indebtedness do not impose any greater TIER requirement than those previously approved by the RCA. We expect to continue to recover changes in our fuel and purchased power expenses through routine fuel surcharge filings with the RCA.See “Item 7 - Management’s Discussion and Analysis of Financial Condition and Results of Operations - Results of Operations – Overview – Rate Regulation and Rates - Fuel Surcharge.” The Second Amended and Restated Indenture of Trust (Indenture), which became effective January 20, 2011, governs all of our outstanding bonds and requires us to set rates expected to yield margins for interest equal to at least 1.10 times total interest expense.The Amended and Restated Master Loan Agreement with CoBank, which became effective January 19, 2011, also requires Chugach to establish and collect rates reasonably expected to yield margins for interest equal to at least 1.10 times total interest expense.The 2010 Credit Agreement with National Rural Utilities Cooperative Finance Corporation (NRUCFC), Bank of America, N.A., KeyBank National Association, JPMorgan Chase Bank, N.A., Bank of Montreal, CoBank, ACB, Goldman Sachs Bank USA, Bank of Taiwan, Los Angeles Branch, and Chang Hwa Commercial Bank, Ltd., Los Angeles Branch, which became effective November 17, 2010, and governs the unsecured credit facility Chugach may use to meet its obligations under its Commercial Paper program, also requires Chugach to maintain a minimum margins for interest of at least 1.10 times interest charges for each fiscal year.The Revolving Line of Credit Agreement with NRUCFC requires Chugach to maintain an average TIER of not less than 1.10 times total interest expense. 9 Table of Contents For the years ended December 31, 2010, 2009 and 2008, our Margins for Interest/Interest (MFI/I) was 1.26, 1.27 and 1.28, respectively.For the same periods, our TIER was 1.44, 1.28 and 1.30, respectively.The temporary increase in TIER in 2010 was due to certain debt classified as short term, which will later be replaced with long-term debt. Our Service Areas and Local Economy Our service areas and those of our wholesale and economy energy customers are often described collectively as the Railbelt region of Alaska because the three geographic areas (the Southcentral, the Kenai Peninsula and the Interior) are linked by the Alaska Railroad. Anchorage is located in the Southcentral region of Alaska and is the trade, service, medical and financial center for most of Alaska and serves as a major center for many state governmental functions.Other significant contributing factors to the Anchorage economy include a large federal government and military presence, tourism, air and rail transportation facilities and headquarters support for the petroleum, mining and other basic industries located elsewhere in the state. The Matanuska-Susitna Borough is immediately north of the Municipality of Anchorage, centered around the communities of Palmer and Wasilla.Although agriculture, tourism, mining and forestry are factors in the economy of the Matanuska-Susitna Borough, the economic well-being of the area is closely tied to that of Anchorage and many Matanuska-Susitna residents commute to jobs in Anchorage. The Kenai Peninsula is south of Anchorage with an economy substantially independent of the Anchorage area.The most significant basic industry on the Kenai Peninsula is the production and processing of oil and gas from the Cook Inlet region.Consequently, the Kenai Peninsula economy is sensitive to oil and gas price trends.Recent examples of the impact from these trends include the closure of Agrium’s Kenai facilities in 2008 due to Agrium’s inability to acquire an economic supply of gas.Up until the closure, the Agrium facility was the largest value-added product exporter in Alaska.A more recent example of the impact of world markets is the upcoming closure in April or May 2011 of the Marathon and ConocoPhillips jointly-owned liquefied natural gas (LNG) export facility due to the LNG markets and world pricing.This LNG export facility, the only one operating in the United States, has been exporting LNG to Japan for 41 years.Partially offsetting these losses, the Tesoro’s Kenai refinery (one of the largest Alaska refiners producing gasoline, jet fuel, heavy fuel oils, propane and asphalt) expanded its operations and capacity to include the production of ultra low sulfur gasoline and diesel.Third party oil and gas developers have shown increased interests in multiple developments across the Kenai, which will also help offset the loss of long-time industrial consumers.Other important basic industries include tourism and commercial fishing and processing.Principal communities on the Kenai Peninsula are Homer, Seward, Kenai and Soldotna. 10 Table of Contents Fairbanks is the center of economic activity for the central part of the state, known as the Interior.Fairbanks, which is approximately 350 miles north of Anchorage, is Alaska’s second largest city.Economic activities in the Fairbanks region include federal and state government and military operations, coal mining, the University of Alaska, tourism and support of natural resource development in the Interior and northern parts of the state.Several gold mines, served by GVEA, operate near Fairbanks.The Trans-Alaska Pipeline System, which transports crude oil, passes near Fairbanks on its route from the North Slope oilfields to Valdez. Load Forecasts The following table sets forth our projected load forecasts for the next five years: Load (MWh) Retail Wholesale Losses Total Overall, retail and wholesale energy requirements are expected to remain relatively flat over the next three years.The single largest source of growth in Chugach’s system is the Goose Creek Correctional Center currently under construction in the MEA service area.Also, while MEA’s growth has slowed over the last three years, the Matanuska-Susitna (MatSu) Borough economy continues to expand to serve an increasing suburban population.Our total firm energy requirements are expected to grow at an average annual compounded rate of 0.3 percent from 2011 to 2013, with retail requirements slightly declining at a rate of 0.1 percent and wholesale requirements growing at a rate of 0.7 percent.At the end of 2013, HEA’s contract to purchase their net requirements from Chugach expires, causing system requirements to decrease by 18%.At the end of 2014, MEA’s contract to purchase their full requirements from Chugach expires, resulting in a decrease of 38% in system requirements. Overall, the expiration of these contracts amounts to a 49% decrease in Chugach system requirements based on 2013 sales levels. Growth in retail and wholesale energy sales are expected to be partially or more than offset by expected consumer efficiency/conservancy. These projections are based on assumptions that management believes to be reasonable as of the date the projections were made. The occurrence of a significant change in any of the assumptions could effect a change in the projected sales forecast. Item 1A – Risk Factors Chugach’s consolidated financial results will be impacted by weather, the economy of our service territory, fuel availability and prices, the future direction customers may take and the decisions of regulatory agencies.Our creditworthiness will be affected by national and international monetary trends, general market conditions and the expectations of the investment community, all of which are largely beyond our control.In addition, the following statements highlight risk factors that may affect our consolidated financial condition, results of operations and cash flows.The statements below must be read together with factors discussed elsewhere in this document and in our other filings with the SEC. 11 Table of Contents Financing Over the next two years Chugach anticipates financing increased capital expenditures due to the construction of a natural gas fired generation plant and on-going capital needs.On November 17, 2010, Chugach replaced the $300 million unsecured Credit Agreement executed on October 10, 2008, which was due to expire on October 10, 2011.The 2010 Credit Agreement with National Rural Utilities Cooperative Finance Corporation (NRUCFC), Bank of America, N.A., KeyBank National Association, JPMorgan Chase Bank, N.A., Bank of Montreal, CoBank, ACB, Goldman Sachs Bank USA, Bank of Taiwan, Los Angeles Branch and Chang Hwa Commercial Bank, Ltd., Los Angeles Branch, will expire on November 17, 2013.The Credit Agreement is used to back Chugach’s Commercial Paper program, which will act as a bridge until Chugach converts commercial paper balances to long-term debt.Chugach began issuing short term commercial paper in the first quarter of 2009, see “Item 7 - Management's Discussion and Analysis of Financial Condition and Results of Operations – Liquidity and Capital Resources – Commercial Paper.”No assurance can be given that Chugach will be able to refinance commercial paper with longer term debt or that it will be able to continue to access the commercial paper market.Global financial markets and economic conditions have been volatile due to a variety of factors, including current weak economic conditions.As a result, the cost of raising money in the debt capital markets could increase while the availability of funds from those markets could diminish.The termination of the wholesale power contracts with MEA and HEA could negatively impact our ability to finance or could impact the cost associated with our financing efforts. Wholesale Contracts Chugach is the principal supplier of power under long-term wholesale power contracts with MEA and HEA.These contracts, including the fuel component, represented $89.1 million, or 35 percent and $112.6 million, or 39 percent in 2010 and 2009, respectively, of total sales revenue.The HEA and MEA contracts expire January 1, 2014, and December 31, 2014, respectively. Pursuant to provisions of their contracts, notification was made by MEA in 2004 and by HEA in 2007 that neither organization intends to be on the Chugach system under the current contractual arrangements post 2014.This would result in a loss of approximately 45percent of Chugach’s power sales load and approximately 35 percent of the utility’s annual sales revenue.At the August 26, 2009, Chugach Board of Directors’ meeting and in a letter dated September 3, 2009, MEA’s then-Interim General Manager advised Chugach that MEA desires to open discussions regarding power sales possibilities beyond 2014.Discussions have been ongoing and are expected to continue in 2011. Chugach’s planning process, however, reflects the termination of the MEA and HEA wholesale contracts post 2014.Consequently, to mitigate this risk, Chugach will be pursuing replacement sources of revenue through potential new power sales agreements and transmission wheeling and ancillary services tariff revisions.The loss of these wholesale customers may require Chugach to file a general rate case to recover total costs and/or restructure rates.To the extent that the general rate case could take up to fifteen months to be completed, Chugach may request an interim and refundable rate increase in which the RCA is required to take action within 45 days.To the extent a general rate case or an interim and refundable rate increase does not provide for the timely recovery of expenses, Chugach could experience a material negative impact on its cash flows.Under Alaska law, financial covenants of an Alaskan electric cooperative contained in a debt instrument will be valid and enforceable, and rates set by the RCA must be adequate to meet those covenants. 12 Table of Contents Credit Ratings Changes in our credit ratings could affect our ability to access capital.Standard & Poor's Rating Services (S&P), Moody's Investors Service (Moody's) and Fitch Inc. (Fitch) currently rate our outstanding bonds issued under the Amended & Restated Indenture at "A-", "A3" and "A-", respectively.S&P and Moody's currently rate our commercial paper at "A-1" and "P-2", respectively.If these agencies were to downgrade our ratings, particularly below investment grade, we may be required to pay higher interest rates on financings which we need to undertake in the future, and our potential pool of investors and funding sources could decrease. Pension Plans We participate in the Alaska Electrical Pension Fund (AEPF).The AEPF is a multiemployer pension plan to which we make fixed, per employee contributions through our collective bargaining agreement with the IBEW, which covers our IBEW-represented workforce. We do not have control over the AEPF.Chugach receives information concerning its funding status annually.If a funding shortfall in the AEPF exists, we may incur a contingent withdrawal liability.Our contingent withdrawal liability is an amount based on our pro rata share among AEPF participants of the value of the funding shortfall.This contingent liability becomes due and payable by us if we terminate our participation in the AEPF. We also participate in the National Rural Electric Cooperative Association (NRECA) Retirement Security Plan (the “Plan”), a multiple employer defined benefit master pension plan maintained and administered by the NRECA for the benefit of its members and their employees.All our employees not covered by a union agreement become participants in the Plan.We do not have control over the Plan.The Plan updates contribution rates on an annual basis to maintain the health of the plan consistent with Pension Protection Act of 2006 minimum funding standards.Currently, the plan does not require accelerated catch-up contributions to maintain minimum funding standards. Equipment Failures and Other External Factors The generation and transmission of electricity requires the use of expensive and complex equipment.While we have a maintenance program in place, generating plants are subject to unplanned outages because of equipment failure.In the event of unplanned outages, we must acquire power from other sources at unpredictable costs in order to supply our customers and comply with our contractual agreements.The fuel surcharge process allows Chugach to reflect current purchased power cost and to recover under-recoveries and refund over-recoveries with a three-month lag.If Chugach were to materially under-recover purchased power costs due to an unplanned outage, we would normally seek an increase in the surcharge to recover those costs at the time of the next quarterly fuel surcharge filing.As a result, cash flow may be impacted due to the lag in payments for purchased power costs and the corresponding collection of those costs from customers.To the extent the regulatory process does not provide for the timely recovery of purchased power costs, Chugach could experience a material negative impact on its cash flows.Chugach has line of credit and commercial paper borrowing capacity to mitigate this risk. 13 Table of Contents Southcentral Power Project (SPP) We are currently in the process of developing a natural gas-fired generation plant near our Anchorage headquarters.The generation plant is being developed jointly with AML&P.All projects of this size and nature are subject to numerous schedule and cost risks including weather conditions, delays in obtaining key materials, labor difficulties, permitting, construction delays, difficulties with partners or other factors beyond our control.Any of these events could cause the total costs of construction to be higher than anticipated and the performance of our business following the construction to not meet expectations, hence hindering our ability to timely and effectively integrate the SPP into our operations, resulting in unforeseen operating difficulties or unanticipated costs.Any of these or other factors could adversely affect our ability to realize the anticipated benefits from the project.We have contracts in place that utilize facilities in Japan.We have received notification that impact assessments have begun following the March 11, 2011 earthquake and tsunami.We are not aware of any specific delays at this time.On December 20, 2010, Chugach received a construction permit from the Alaska Department of Environmental Conservation allowing the project to begin construction in the spring of 2011 as planned.On March 15, 2011, Chugach received its initial building permit from the Municipality of Anchorage. Fuel Supply In 2010, 89 percent of our power was generated from natural gas, which included power generated at Nikiski.Our primary suppliers of natural gas are ConocoPhillips, AML&P, Chevron/UNOCAL and Marathon. Chugach currently has contracts in place to fill 100 percent of Chugach’s unmet needs through December 2013, approximately 50 percent of Chugach’s unmet needs through December 2014, approximately 60 percent in 2015 and approximately 29 percent in 2016. The State of Alaska Department of Natural Resources (DNR) completed a preliminary engineering and geological evaluation of the remaining Cook Inlet gas reserves in December of 2009.The study identified 863 billion cubic feet (BCF) of proven, developed, producing reserves, additional probable reserves of 279 BCF and an additional increment of 353 BCF in high-confidence pay intervals.Combined, these 1.5 trillion cubic feet of gas reserves are similar to the 1.4 trillion cubic feet of gas reserves identified in a 2004 study undertaken by the Department of Energy.Given current demand and deliverability, DNR estimates at minimum a 10-year supply of gas exist in currently producing leases.DNR does note that economic considerations will play a major role in whether producers continue drilling and development activities to meet demand.Chugach has been working closely with the state and producers to develop a comprehensive Cook Inlet management plan that will meet this goal. 14 Table of Contents Chugach continues to explore its options for future fuel supply needs by working with developers on commercial terms for natural gas storage and the state of Alaska on energy policies to promote gas development in Cook Inlet and other in-state gas options such as the North Slope Pipeline, Spur Line or Bullet line to South Central Alaska.Chugach is also evaluating LNG storage and import options as transition gas until in-state gas options are developed. Cooper Lake Hydroelectric Project The Cooper Lake Hydroelectric Project received a 50-year license from the Federal Energy Regulatory Commission (FERC) in August of 2007.A condition of that license is a requirement to construct a Stetson Creek diversion structure, a pipeline to Cooper Lake, and a bypass structure to release warm water from Cooper Lake into Cooper Creek potentially enhancing fish habitat.The cost and feasibility of this project are currently being assessed.If the project is not feasible or if the cost estimate materially exceeds the terms of the license it may require a license amendment. Other Environmental Regulations We currently are required to comply with numerous federal, state and local laws and regulations relating to the protection of the environment.While we believe that we have obtained all material environmental-related approvals currently required to own and operate our facilities, we may incur significant additional costs because of compliance with these requirements in addition to costs related to any costs of compliance with laws or regulations relating to CO2 emissions.Failure to comply with environmental laws and regulations could have a material effect on us, including potential civil or criminal liability and the imposition of fines or expenditures of funds to bring our facilities into compliance.Delay in obtaining, or failure to obtain and maintain in effect any environmental approvals, or the delay or failure to satisfy any applicable environmental regulatory requirements related to the operation of our existing facilities could result in significant additional costs to us. Recovery of Fuel and Purchased Power Costs The RCA approved inclusion of all fuel and transportation costs related to our current contracts in the calculation of Chugach’s fuel surcharge process which will ensure, in advance, that costs incurred under the contracts can be recovered from Chugach’s customers.The fuel surcharge process recovers under-recoveries and refunds over-recoveries from prior periods with minimal regulatory lag.Chugach's fuel surcharge rates are adjusted through quarterly filings with the RCA, which sets the rates on projected costs, sales and system operations for the quarter.Any under or over recovery of costs is incorporated into the following quarterly surcharge.At December 31,2010,Chugach had under-recovered $2.4 millionand at December 31, 2009, Chugach had over-recovered $3.2 million, net. To the extent the regulated fuel and purchased power recovery process does not provide for the timely recovery of costs, Chugach could experience a material negative impact on its cash flows.Chugach has line of credit and commercial paper borrowing capacity to mitigate this risk. 15 Table of Contents Accounting Standards or Practices We cannot predict the impact that future changes in accounting standards or practices may have on public companies in general, the energy industry or our operations specifically.New accounting standards could be issued that could change the way we record revenues, expenses, assets and liabilities.These changes in accounting standards could adversely affect our reported earnings or could increase reported liabilities. Green House Gas Regulations, Carbon Emission and Climate Change Substantial uncertainty remains regarding the potential impacts of green house gas (GHG) regulations, carbon emissions, and climate change on Chugach's operations. These issues are potentially responsible for increased frequency of warmer weather, including potentially decreased hydroelectric generation resulting from reduced runoff from snow pack.If climate change reduces Chugach's hydroelectric energy production, there may be a need for additional production even if there is no change in average load. In response to growing public concerns over these issues, the federal government has actively begun pursuing legislation that calls for the reduction of GHG emissions.The proposed legislation typically consists of either a tax on GHG emissions or a cap and trade program that requires allowances to emit GHG.Proposals that implement a GHG emission tax vary widely as to the amount of the tax.Proposed cap and trade programs vary greatly regarding the number of allowances existing facilities would receive at “no cost”, similar to other Clean Air Act regulations.Some proposals do not provide “no cost” allowances to existing facilities. The additional costs related to a GHG tax or cap and trade program could affect the relative cost of the energy Chugach produces.Because no applicable federal laws regulating GHG emissions have become effective, we cannot predict the cost or effect of future legislation or regulation.In the event that some form of federal law or regulation regarding GHG emissions is enacted in the future, it could have a material adverse effect on our operations, financial position, and cash flows. These factors, as well as weather, interest rates, economic conditions, fuel supply and prices, are largely beyond our control, but may have a material adverse effect on our consolidated earnings, cash flows and financial position. Item 1B – Unresolved Staff Comments Not applicable Item 2 - Properties General We have 530.1 MW of installed capacity consisting of 17 generating units at five power plants.These include 385.0 MW of operating capacity at the Beluga facility on the west side of Cook Inlet; 67.5 MW of power at the Bernice Lake facility on the Kenai Peninsula; 46.7 MW of power at IGT in Anchorage; and 19.2 MW at the Cooper Lake facility, which is also on the Kenai Peninsula.We also own rights to 11.7 MW of capacity from the two Eklutna Hydroelectric Project generating units that we jointly own with MEA and AML&P. In addition to our own generation, we purchase power from the radley Lake hydroelectric project owned by the Alaska Energy Authority (AEA) through the Alaska Industrial Development and Export Authority.The Bradley Lake facility is operated by HEA and dispatched by us.The Beluga, Bernice Lake and IGT facilities are all fueled by natural gas. We own our offices and headquarters, located adjacent to IGT in Anchorage.We also lease warehouse space for some generation, transmission and distribution inventory (including a small amount of office space). 16 Table of Contents Generation Assets We own the land and improvements comprising our generating facilities at Beluga and IGT. In 2008 and 2009 we purchased land adjacent to our Anchorage headquarters for use during the construction of a new gas fired generation plant we are jointly developing with AML&P.We also own all improvements comprising our generating plant at Bernice Lake, located on land leased from HEA for an immaterial amount.The Bernice Lake ground lease expires in 2011.We are currently involved in discussions with the lease holder concerning a lease extension. The Cooper Lake Hydroelectric Project is partially located on Federal lands.Chugach operates and maintains the Cooper Lake project pursuant to a 50-year license granted to us by FERC in August 2007.As part of the relicensing process, there was a negotiated Relicensing Settlement Agreement (RSA) entered into in August of 2005.The RSA required Chugach to paint the powerhouse and Cooper Lake intake structure per United States Forest Service (USFS) color specification to reduce visual impact of project facilities.This task was completed in August of 2009.The RSA also required Chugach to design, permit, and construct a winter access parking area.This project was completed in September of 2009.The most significant requirement of the RSA requires Chugach to establish a flow regime in Cooper Creek below the Cooper Lake Dam.This is a complex project that includes a Stetson Creek Diversion (Dam), Pipeline (Conveyance System) and Cooper Lake Outlet Works.In short, it is designed to remove colder water flowing into Cooper Creek drainage and replace it with warmer Cooper Lake water, possibly improving fish habitat.Our consultants have completed extensive geotechnical feasibility work over the last two years and recently issued a “Draft” Basis of Design Report.The next step is to complete the final design package to submit to FERC.Chugach was successful in obtaining a two year extension on this deliverable, which is now due in August of 2012. Cooper Lake Unit 2 was taken out of service in August of 2008 to perform repairs and major maintenance.The unit was put back into service in May of 2009.Unit 1 was taken out of service in May of 2009, shortly after the return to service of Unit 2, to perform repairs and major maintenance, and returned back into service in February of 2010.Both units were in service or standby since February of 2010. In 1997, we acquired a 30 percent interest in the Eklutna Hydroelectric Project.The plant is located on federal land pursuant to a United States Bureau of Land Management right-of-way grant issued in October 1997.MEA owns 17 percent of the project and AML&P owns the remaining 53 percent undivided interest and performs maintenance on the units as needed. 17 Table of Contents Our principal generation units are Beluga 3, 5, 6, 7 and 8.These units have a combined capacity of 345.8 MW and meet most of our load.All other units are used principally as reserve.While the Beluga turbine-generators have been in service for many years, they have been maintained in good working order with scheduled inspections and periodic upgrades.Due to the age of Unit 3, several of the high risk parts of the turbine rotor were replaced during a major inspection in 2007.Combustion inspections were performed on Unit 3 in 2008, 2009 and 2010 in accordance with the existing maintenance plan.Beluga Unit 5 continued to have two combustion inspections per year in 2008, 2009 and 2010.In 2007, this unit received a hot gas path inspection which involved generator repairs.Beluga Unit 6 was re-powered in 2000 and received annual inspections in 2007, 2008 and 2009.In 2010, Unit 6 received a major inspection in which many of the major components were replaced with new or refurbished parts.Beluga Unit 7 was re-powered in 2001 and had major inspections in 2004 and 2008 with annual inspections in 2007, 2009 and 2010.Beluga Unit 8, a steam turbine generator, received a major inspection in 2008 with annual inspections in 2009 and 2010. Chugach is in the process of developing a natural gas-fired generation plant on land owned by Chugach near its Anchorage headquarters.SPP will be developed and owned by Chugach and AML&P as tenants in common.Chugach will own and take approximately 70 percent of the new plant’s output and AML&P will own and take the remaining output.Chugach will proportionately account for its ownership in the SPP. On November 17, 2008, Chugach executed a gas turbine purchase agreement for the purchase of three gas turbines with General Electric Packaged Power (GEPP).During 2009 Chugach executed several amendments associated with its purchase agreement with GEPP, which included the purchase of a spare engine for maintenance purposes.Chugach executed an Owner’s Engineer Services Contract on May 12, 2009.On January 5, 2010, Chugach executed a Services Contract for the shipment of the combustion turbine generators and related accessories.On February 25, 2010, Chugach purchased land adjacent to its Anchorage headquarters for the laydown of equipment displaced by the new power plant.On April 13, 2010, Chugach executed a steam turbine generator (STG) purchase agreement.On June 18, 2010, Chugach executed an Engineering, Procurement, and Construction (EPC) contract with SNC-Lavalin Constructors, Inc. (SLCI).On August 27, 2010, Chugach executed a Once Through Steam Generator (OTSG) equipment contract with Innovative Steam Technologies (IST).Chugach amended the contract for transportation of combustion turbine generators on September 28, 2010, to include transportation of the steam turbine generator.On December 20, 2010, Chugach received a construction permit from the Alaska Department of Environmental Conservation allowing the project to begin construction in the spring of 2011 as planned.On March 15, 2011, Chugach received its initial building permit from the Municipality of Anchorage.Chugach made payments of $74.3 million in 2010 and $25.0 million in 2009, with additional payments of $153.7 million expected in 2011, pursuant to all these contracts. 18 Table of Contents The following matrix depicts nomenclature, run hours for 2010 and percentages of contribution and other historical information for all Chugach generation units. Facility Commercial Operation Date Nomenclature Rating (MW)(1) Run Hours (2010) Percent of Total Run Hours Percent of Time Available Beluga Power Plant (3) 1 GE Frame 5 2 GE Frame 5 3 GE Frame 7 5 GE Frame 7 6 AP 11DM-EV 7 AP 11DM-EV 8 BBC DK021150(2) Bernice Lake Power Plant (3) 2 GE Frame 5 3 GE Frame 5 4 GE Frame 5 Cooper Lake Hydroelectric Plant 1 BBC MV 230/10 2 BBC MV 230/10 IGT Power Plant 1 GE Frame 5 2 GE Frame 5 3 Westinghouse 191G Eklutna Hydroelectric Plant 1 Newport News N/A N/A 2 Oerlikon custom N/A N/A System Total Capacity rating in MW at 30 degrees Fahrenheit. Steam-turbine powered generator with heat provided by exhaust from natural-gas fueled Units 6 and 7 (combined-cycle). Beluga Unit 4 and Bernice Lake Unit 1 were retired during 1994. The Eklutna Hydroelectric Project is jointly owned by Chugach, MEA and AML&P.The capacity shown is our 30 percent share of the plant’s output under normal operating conditions.The actual nameplate rating on each unit is 23.5MW. Because Eklutna Hydroelectric Project is managed by a committee of the three owners, we do not record run hours or in-commission rates. Note: GE General Electric, BBC Brown Boveri Corporation, AP Alstom Power 19 Table of Contents Transmission and Distribution Assets As of December 31, 2010, our transmission and distribution assets included 42 substations and 539 miles of transmission lines, which included 128 miles of leased transmission lines and Chugach’s share of the Eklutna transmission line, 914 miles of overhead distribution lines and 779 miles of underground distribution line.We own the land on which 22 of our substations are located and a portion of the right-of-way connecting our Beluga plant to Anchorage.As part of our 1997 acquisition of 30 percent of the Eklutna facility, we also acquired a partial interest in two substations and additional transmission facilities. Many substations and a substantial number of our transmission and distribution rights-of-way are subject to federal or state permits, leases and licenses.Under a federal license and a permit from the United States Forest Service, we operate the Quartz Creek transmission substation and the Hope substation.We also operate transmission lines over federal, state and borough lands.Under a State of Alaska permit from the Department of Natural Resources, we operate the Summit Lake and Daves Creek substations.Long-term permits from the Alaska Division of Lands and the Alaska Railroad Corporation govern much of the rest of our transmission system outside the Anchorage area.Within the Anchorage area, we operate our University substation and several major transmission lines pursuant to long-term rights-of-way grants from the U.S. Department of the Interior, Bureau of Land Management, and transmission and distribution lines have been constructed across privately owned lands via easements and across public rights-of-way and waterways pursuant to authority granted by the appropriate governmental entity. Title Under Chugach’s Amended and Restated Indenture dated April 1, 2001, all of Chugach’s bonds were general unsecured and unsubordinated obligations.On January 20, 2011, Chugach and the indenture trustee entered into a Second Amended and Restated Indenture of Trust (the Indenture) granting a lien on substantially all of Chugach’s assets to secure Chugach’s long-term debt.Assets that are generally not subject to the lien of the Indenture include cash (other than cash deposited with the indenture trustee); instruments and securities; patents, trademarks, licenses and other intellectual property; vehicles and other movable equipment; inventory and consumable materials and supplies; office furniture, equipment and supplies; computer equipment and software; office leases; other leasehold interests for an original term of less than five years; contracts (other than power sales agreements with members having an original term exceeding three years, certain contracts specifically identified in the indenture, and other contracts relating to the ownership, operation or maintenance of generation, transmission or distribution facilities); non-assignable permits, licenses and other contract rights; timber and minerals separated from land; electricity, gas, steam, water and other products generated, produced or purchased; other property in which a security interest cannot legally be perfected by the filing of a Uniform Commercial Code financing statement, and certain parcels of real property specifically excepted from the lien of the Indenture.The lien of the Indenture may be subject to various permitted encumbrances that include matters existing on the date of the Indenture or the date on which property is later acquired; reservations in U.S. patents; non-delinquent or contested taxes, assessments and contractors’ liens; and various leases, rights-of-way, easements, covenants, conditions, restrictions, reservations, licenses and permits that do not materially impair Chugach’s use of the mortgaged property in the conduct of Chugach’s business. 20 Table of Contents Many of Chugach’s properties are burdened by easements, plat restrictions, mineral reservation, water rights and similar title exceptions common to the area or customarily reserved in conveyances from federal or state governmental entities, and by additional minor title encumbrances and defects. We do not believe that any of these title defects will materially impair the use of our properties in the operation of our business. Under the Alaska Electric and Telephone Cooperative Act, we possess the power of eminent domain for the purpose and in the manner provided by Alaska condemnation laws for acquiring private property for public use. Other Property Bradley Lake.We are a participant in the Bradley Lake hydroelectric project, which is a 126 MW rated capacity hydroelectric facility near Homer on the southern end of the Kenai Peninsula that was placed into service in September 1991.The project is nominally scheduled below 90 MW to minimize losses and ensure system stability.We have a 30.4 percent (27.4 MW as currently operated) share in the Bradley Lake project’s output, and take Seward’s and MEA’s shares which we net bill to them, for a total of 45.2 percent of the project’s capacity.We are obligated to pay 30.4 percent of the annual project costs regardless of project output. The project was financed and built by AEA through grants from the State of Alaska and the issuance of $166 million principal amount of revenue bonds supported by power sales agreements with six electric utilities that share the output from the facility (AML&P, HEA and MEA (through AEG&T and AEEC), GVEA, Seward and us).The participating utilities have entered into take-or-pay power sales agreements under which AEA has sold percentage shares of the project capacity and the utilities have agreed to pay a like percentage of annual costs of the project (including ownership, operation and maintenance costs, debt-service costs and amounts required to maintain established reserves).By contract, we also provide transmission and related services to all of the participants in the Bradley Lake project. The term of our Bradley Lake power sales agreement is fifty years from the date of commercial operation of the facility (September 1991) or when the revenue bond principal is repaid, whichever is the longer.The agreement may be renewed for successive forty-year periods or for the useful life of the project, whichever is shorter.We believe that so long as this project produces power taken by us for our use that this expense will be recoverable through the fuel surcharge process.The share of Bradley Lake indebtedness for which we are responsible is approximately $33 million.Upon the default of a participant, and subject to certain other conditions, AEA is entitled to increase each participant’s share of costs and output pro rata, to the extent necessary to compensate for the failure of the defaulting participant to pay its share, provided that no participant’s percentage share is increased by more than 25 percent.Upon default, Chugach could be faced with annual expenditures of approximately $5.3 million as a result of Chugach’s Bradley Lake take-or-pay obligations. 21 Table of Contents On July 1, 2010, AEA issued $28,800,000 of Power Revenue Refunding Bonds, Sixth Series, for purposes of refunding $30,640,000 of the Fifth Series Bonds.The refunded Fifth Series Bonds were called on August 2, 2010.The refunding resulted in aggregate debt service payments over the next eleven years in a total amount approximately $3.3 million less than the debt service payments which would have been due on the refunded bonds.Refunding the Fifth Series Bonds resulted in an economic gain of approximately $2.4 million.Chugach’s share of these savings will be approximately $714,300, which represents the reduction in debt-service costs recorded as purchased power expense. Eklutna.We purchased a 30 percent undivided interest in the Eklutna Hydroelectric Project from the federal government in 1997.MEA owns 17 percent of the Eklutna Hydroelectric Project.The power MEA purchases from the Eklutna Hydroelectric Project is pooled with our purchases and sold back to MEA to be used in meeting MEA’s overall power requirements.AML&P owns the remaining 53 percent undivided interest in the Eklutna Hydroelectric Project. Fuel Supply In 2010, 89 percent of our power was generated from natural gas, which included power generated at Nikiski, and 78 percent of that gas-fired generation took place at Beluga. Total gas usage in 2010 was approximately28.9 BCF.Our primary sources of natural gas are divided among four long-term contracts with three major oil and gas companies and one utility.All of the production came from Cook Inlet, Alaska.ConocoPhillips Alaska Inc. under their Beluga River Unit (BRU) and new contract provided 42.0 percent of gas supplied for generation, while Marathon Oil Company provided 34.0 percent.Chevron U.S.A. provided 15.0 percent and AML&P provided 10.0 percent of Chugach’s gas requirements.Approximately 2.2 BCF of gas remains on the current contracts.Our contract gas with Marathon expired in 2010 and we expect the remaining three contracts to run-out in early 2011.The new contract with ConocoPhillips provides gas beginning in 2010, through December 31, 2016.A new contract with Marathon will provide gas, now estimated to be 26 BCF, beginning in April of 2011, which together, will fill Chugach’s unmet needs through December 31, 2013.Under almost all circumstances the deliverability supplied under our contracts is sufficient to meet all of our generating requirements. ConocoPhillips We entered into a contract with ConocoPhillips Alaska Inc. (COP) in 2009.The new contract provides gas starting January 1, 2010, and will terminate December 31, 2016.The total amount of gas under the contract is now estimated to be 62 BCF.The new contract is designed to fill 100 percent of Chugach’s unmet needs until April 2011, approximately 50 percent of Chugach’s unmet needs from May 2011 through December 2014, approximately 60 percent in 2015 and approximately 29 percent in 2016. The gas supplied by COP under the contract is separated into two volume tranches for pricing purposes.“Firm Fixed Quantity” gas meets a portion of Chugach’s base load requirements, while “Firm Variable Quantity” gas meets peaking needs.Chugach expects that ninety percent of the gas purchased under the contract will be firm fixed and ten percent will be firm variable.The dividing line between firm fixed and firm variable volumes will be calculated based on a methodology that involves using a multiplier and the simple average of Chugach’s average daily volumes for the thirty lowest volume days during the last calendar year.For example, in 2011 the Firm Fixed Quantity value has been calculated at 34,500 thousand cubic feet (Mcf) per day,which is the contract minimum. 22 Table of Contents Pricing for firm fixed gas will be based on the average of five Lower 48 natural gas production areas.The contract price will be calculated on a quarterly basis as the trailing average of the simple daily average of the Platts Gas Daily midpoint prices for each “flow day” in these market areas during the last quarter.For the first half of 2010 there was a price collar, floor of $5.75 per Mcf and cap of $6.25 per Mcf, on the firm fixed gas between January 1, 2010 and June 30, 2010. After the initial period we experienced firm fixed price levels below the initial price floor of $5.75.For the period July 1 through September 30, 2010, the Firm Fixed Quantity price was $4.15.For the final quarter of 2010, (October 1 through December 21, 2010) the Firm Fixed Quantity price was $4.078. Pricing for firm variable gas purchased between January 1, 2010, and March 31, 2011, was set based on one quarter trailing average of ninety-five percent of the average monthly price of Kenai liquefied natural gas delivered to Japan, as officially reported to the U.S. Department of Energy.The price for the first quarter of 2010 was $10.388 per Mcf, while the price for the second quarter was $11.016 per Mcf.Hourly volumes delivered up to this hourly rate will be priced based on the Firm Fixed Quantity price.Hourly volumes delivered in excess of this hourly rate will be priced based on the Firm Variable Quantity price.For the first quarter of 2011, the Firm Fixed Quantity is calculated at $3.689 per Mcf.Pricing for firm variable gas purchased from April 1, 2011, to December 31, 2013, will be 120 percent of the one calendar quarter trailing average of “Platts National Average Price” as published in Platts Gas Daily for each “flow day.” ($4.31 per Mcf on January 1, 2011), plus taxes in excess of $0.25 per Mcf.The price for firm variable gas is capped at two-hundred percent of the firm fixed price.Firm variable gas is not provided by the contract after December 31, 2013. Chugach also has the option to receive a fixed price quote from COP and lock that price of any quantity as long as the quantity does not exceed the “Firm Fixed Quantity” and for any term up to December 31, 2016, for which price is to be locked. Beluga River Field Producers We have similar requirements contracts with each of the one third working interest owners of the Beluga River Field, ConocoPhillips, AML&P and Chevron, which were executed in April 1989, superseding contracts that had been in place since 1973. The current contracts continue until the earlier of the delivery of 180 BCF of natural gas or December 31, 2013.Chugach is entitled to 180 BCF of natural gas (60 BCF per Beluga River Field producer).During the term of the contracts, we are required to take 60 percent of our total fuel requirements at Beluga Power Plant from the three Beluga River Field producers, exclusive of gas purchased at Beluga Power Plant under the Marathon contract for use in making sales to GVEA.The price for gas during this period under the ConocoPhillips and AML&P contracts is approximately 88 percent of the price of gas under the new Marathon contract (described below) ($5.90 per Mcf on April 1, 2011), plus taxes.The price during this period under the Chevron contract is approximately 110 percent of the price of gas under the Marathon contract (described below) ($5.15 per Mcf on January 1, 2011), plus taxes. 23 Table of Contents Chevron/UNOCAL In May of 2010, Chugach entered into an interruptible gas purchase agreement with UNOCAL to supply gas for economy energy sales to GVEA.Chugach has no exposure to the cost of gas related to economy energy sales since the cost of gas is directly paid for by its economy energy gas customer. Marathon Alaska Production We entered into a requirements contract with Marathon in September 1988 for an initial commitment of 215 BCF.The contract was due to expire on the earlier of December 31, 2015, or the date on which Marathon delivered to us a volume of gas in total, which equaled 215 BCF.The base price for gas under the Marathon contract was $1.35 per Mcf, adjusted quarterly to reflect the percentage change between the preceding twelve-month period and a base period in the average closing prices of New York Mercantile Exchange (NYMEX) Light, Sweet Crude Oil Futures, the Producer Price Index for natural gas, and the Consumer Price Index for heating fuel oil. Under the terms of the Marathon contract, Marathon was to provide all of Chugach’s requirements at Bernice Lake, IGT and Nikiski.Additionally, Marathon had responsibility to supply 40 percent of gas volumes to the Beluga plant.This contract was estimated to expire and did expire in 2010.During 2010, Marathon volumes were not sufficient to meet the 40% gas requirements for the full year.To make the transition from the expiring Marathon contract to the new COP gas contract, Marathon and ConocoPhillips shared the gas deliverability of the 40% gas volume for the entire year. The RCA approved a new long-term natural gas supply contract with Marathon Alaska Production, LLC (MAP) effective May 17, 2010.The new MAP contract will provide gas beginning April 1, 2011, terminating March 31, 2013.MAP has two contract extension options that can be exercised during the first year of the initial contract.MAP extended the contract to December 31, 2013, by exercising the first contract extension on January 12, 2011.The second contract option could be exercised by December 31, 2011, and would extend the contract through December 31, 2014.The total amount of gas under contract is estimated at 26 billion cubic feet (BCF) for the initial two year term of the contract with volumetric and delivery terms to be determined for each contract extension period that could provide up to an additional 16 BCF through December 31, 2014. Pricing for the first twelve month term of the MAP contract has been set at the contract floor price of $5.90 per Mcf.This was established based on the average price point of the Platts Gas Daily NYMEX twelve month forward curve (PLATTS report as of February 1, 2011) for the period April, 2011 through March 2012 being set at $4.68 per Mcf, which was lower than the price floor making the price floor the pricing level for the first twelve month period. 24 Table of Contents Natural Gas Transportation Contracts The terms of the new COP, MAP and UNOCAL agreements require Chugach to handle the natural gas transportation over the connecting pipeline systems.Chugach took over the transportation obligation for natural gas shipments for gas supplied under its new contracts on October 1, 2010.Chugach started shipping significant quantities of gas over Marathon Pipe Line Company (MPL) operated pipelines and ENSTAR Natural Gas pipeline system.Chugach entered into tariff supported contracts to serve its power plants through MPL effective October 1, 2010, and ENSTAR November 15, 2010.The following information summarizes the transportation obligations for Chugach: ENSTAR (Alaska Pipeline Company) ENSTAR Natural Gas Company (ENSTAR) has a tariff to transport our gas purchased from gas suppliers on a firm basis to our IGT Power Plant at a transportation rate of $0.63 per Mcf.The agreement contains a fixed monthly charge of $2,840 for firm service.In December of 2010, Chugach applied for extension of this tariff rate with ENSTAR to service the Bernice Lake Power Plant.Chugach expects regulatory approval in the first quarter of 2011. Chugach entered into a special transportation agreement with ENSTAR for the transportation of natural gas to the Beluga Power Plant from points of receipt on the Kenai to the Beluga Power Plant on ENSTAR’s west side pipeline system.This agreement has an initial term of November 15, 2010, through October 31, 2011. Marathon Pipeline System Marathon Oil Company, through its subsidiary Marathon Pipe Line Company, operates four major pipelines in the Cook Inlet basin, including the Kenai Nikiski Pipeline (KNPL), Granite Point Beluga Line (BPL), Cook Inlet Gas Gathering System (CIGGS) and the Kenai Katchemak Pipeline (KKPL).Chugach has entered into two tariff agreements to ship gas over the KNPL and BPL. Environmental Matters General Chugach’s operations are subject to certain federal, state and local environmental laws and regulations, which seek to limit air, water and other pollution and regulate hazardous or toxic waste disposal.While we monitor these laws and regulations to ensure compliance, they frequently change and often become more restrictive.When this occurs, the costs of our compliance generally increase. We include costs associated with environmental compliance in both our operating and capital budgets.We accrue for costs associated with environmental remediation obligations when those costs are probable and reasonably estimable.We do not anticipate that environmental related expenditures will have a material effect on our results of operations or financial condition.We cannot, however, predict the nature, extent or cost of new laws or regulations relating to environmental matters. 25 Table of Contents The Clean Air Act and Environmental Protection Agency (EPA) regulations under the act (the “Clean Air Act”) establish ambient air quality standards and limit the emission of many air pollutants.Some Clean Air Act programs that regulate electric utilities, notably the Title IV “acid rain” requirements, do not apply to facilities located in Alaska. New Clean Air Act regulations impacting electric utilities may result from future events or may result from new regulatory programs.On October 30, 2009, the EPA published new federal regulations requiring the mandatory reporting of greenhouse gases from all sectors of the economy. Chugach is subject to this new regulation, which is not expected to have a material effect on our results of operations, financial position, or cash flows.While we cannot predict whether any additional new regulation would occur or the effect of that regulation, it is possible that new laws or regulations could increase our capital and operating costs.We have obtained or applied for all Clean Air Act permits currently required for the operation of our generating facilities. Chugach is subject to numerous other environmental statutes including the Clean Water Act, the Resource Conservation and Recovery Act, the Toxic Substances Control Act, the Endangered Species Act, and the Comprehensive Environmental Response, Compensation and Liability Act and to the regulations implementing these statutes.We do not believe that compliance with these statutes and regulations to date has had a material impact on our financial condition, results of operation or cash flows.However, new laws or regulations, implementation of final regulations or changes in or new interpretations of these laws or regulations could result in significant additional capital or operating expenses. Item 3 - Legal Proceedings Chugach has certain litigation matters and pending claims that arise in the ordinary course of Chugach’s business.In the opinion of management, no individual matter or the matters in the aggregate is likely to have a material adverse effect on Chugach’s results of operations, financial condition or liquidity. Item 4 – Reserved None PART II Item 5 - Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Not Applicable 26 Table of Contents Item 6 - Selected Financial Data The following table presents selected historical information relating to financial condition and results of operations for the years ended December 31: Balance Sheet Data Electric plant, net: In service $ Construction work in progress Electric plant, net Other assets Total assets $ Capitalization: Long-term debt Equities and margins Total capitalization $ Equity Ratio1 % Summary Operations Data Operating revenues $ Operating expenses Interest expense, net Net operating margins Nonoperating margins Assignable margins $ Margins for Interest Ratio2 1Equity ratio equals equities and margins divided by the sum of our long-term debt and equities and margins. 2 Margins for interest ratio equals the sum of long and short-term interest expense and assignable margins divided by the sum of long and short-term interest expense. Equity ratios and margins for interest ratios are considered non-GAAP measures.We consider these ratios to be useful to users of Chugach’s financial statements and are components of financial covenants contained in Chugach’s Second Amended and Restated Indenture of Trust and debt agreements. 27 Table of Contents Item 7 - Management's Discussion and Analysis of Financial Condition and Results of Operations Caution Regarding Forward Looking Statements Statements in this report that do not relate to historical facts, including statements relating to future plans, events or performance, are forward-looking statements that involve risks and uncertainties. Actual results, events or performance may differ materially. Readers are cautioned not to place undue reliance on these forward-looking statements that speak only as of the date of this report and the accuracy of which is subject to inherent uncertainty.We undertake no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances that may occur after the date of this report or the effect of those events or circumstances on any of the forward-looking statements contained herein, except as required by law. Results of Operations Overview Margins.We operate on a not-for-profit basis and, accordingly, seek only to generate revenues sufficient to pay operating and maintenance costs, the cost of fuel and purchased power, capital expenditures, depreciation and principal and interest on our indebtedness and to provide for reserves.These amounts are referred to as “margins.”Patronage capital, the retained margins of our members, constitutes our principal equity. Times Interest Earned Ratio (TIER).Alaska electric cooperatives generally set their rates on the basis of TIER, which is a debt service coverage approach to ratemaking.TIER is determined by dividing the sum of assignable margins plus long-term interest expense (excluding capitalized interest) by long-term interest expense (excluding capitalized interest).Chugach’s long-term interest expense for the years ended December 31, 2010, 2009 and 2008 was $12,377,668, $20,159,196 and $21,309,900, respectively.Chugach’s authorized TIER for ratemaking purposes on a system basis is 1.30, which was established by the RCA in order U-01-08(26) on January 31, 2003. Chugach’s achieved TIER includes nonoperating margins that are not generated by electric rates. We manage our business with a view towards achieving our authorized TIER (currently 1.30) averaged over a 5-year period.For further discussion on factors that contribute to TIER results, see“Item 7 - Management's Discussion and Analysis of Financial Condition and Results of Operations – Results of Operations - Years ended December 31, 2010, compared to the years ended December 31, 2009, and December 31, 2008 – Expenses.”We achieved TIERs for the past three years as follows: Year TIER The temporary increase in TIER in 2010 was due to certain debt classified as short term, which will later be replaced with long-term debt. 28 Table of Contents Rate Regulation and Rates.Our electric rates are made up of two primary components: “base rates” and “fuel surcharge rates.”Base rates provide the recovery of fixed and variable costs (excluding fuel and purchased power) related to providing electric service.Fuel surcharge rates provide the recovery of fuel and purchased power costs. The RCA approves both base rates and fuel surcharge rates paid by our retail and wholesale customers.In addition, an RCC is assessed on each retail customer invoice to fund Chugach’s share of the RCA’s budget.In general, the RCC tax is revised annually by the RCA. Base Rates.Chugach’s base rates, whether set under a general rate case or an SRF, are established to allow the continued recovery of our specific costs of providing electric service.In each rate filing, rates are set at levels to recover all of our specific allowable costs, other than fuel and purchased power, and those rates are then collected from our retail and wholesale customers.Under SRF, base rate increases are limited to 8 percent over a 12-month period and 20 percent over a 36-month period.Chugach is still permitted to submit general rate case filings while participating in the SRF process.However, during these periods, rate adjustments under SRF would temporarily cease.The RCA may authorize, after a notice period, rate changes on an interim and refundable basis. On November 15, 2010, base rates increased 0.2 percent to Chugach retail customers and 0.3 percent to Seward and decreased 0.6 percent and 1.2 percent to HEA and MEA, respectively. The base rate changes were the result of Chugach’s SRF utilizing the twelve months ended June 30, 2010, see “Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations – Overview – Rate Regulation and Rates – Request for Participation in the Simplified Rate Filing Process.” On November 1, 2010, base rates charged to retail customers decreased 1.5 percent and base rates charged to wholesale customers HEA, MEA and Seward decreased 2.3 percent, 2.2 percent and 1.8 percent, respectively.The base rate changes were the result of final rates associated with Chugach’s 2008 Test Year Rate Case, see “Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations – Overview – Rate Regulation and Rates – 2008 Test Year General Rate Case (Docket U-09-080).” On October 9, 2009, base rates charged to retail customers increased 3.3 percent and base rates charged to wholesale customers HEA, MEA and Seward increased 7.8 percent, 2.0 percent and 9.7 percent, respectively.The base rate changes were effective on an interim and refundable basis and were the result of proposed rates included in Chugach’s 2008 Test Year Rate Case filed with the RCA on June 23, 2009, see “Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations – Results of Operations – Overview – Rate Regulation and Rates - 2008 Test Year General Rate Case (Docket U-09-080).” In June of 2008, the base rates charged to retail customers decreased 4.8 percent and base rates charged to wholesale customers HEA, MEA and Seward increased 13.0 percent, 10.5 percent and 9.6 percent, respectively.The base rate changes were the result of Chugach’s 2005 Test Year Rate Case adjudicated under Docket U-06-134, see “Item 7 - Management's Discussion and Analysis of Financial Condition and Results of Operations – Results of Operations - Overview – Rate Regulation and Rates - 2005 Test Year General Rate Case (DocketU-06-134).” 29 Table of Contents Request for Participation in the Simplified Rate Filing Process On December 15, 2009, Chugach submitted a request to the RCA for approval to implement the SRF process for the adjustment of base energy and demand rates in accordance with Alaska Statute 42.05.381(e).Chugach requested that base rate adjustments under SRF be completed on a semi-annual basis, utilizing the twelve months ended June and December as the test periods in each year. Under SRF, base rate increases are limited to 8 percent over a 12-month period and 20 percent over a 36-month period.Chugach is still permitted to submit general rate case filings while participating in the SRF process.However, during these periods, rate adjustments under SRF would temporarily cease.Utilization of SRF will allow Chugach to more efficiently adjust base rates in response to lower sales resulting from both energy conservation and technological improvements.Chugach is also interested in SRF as a means to expedite the rate adjustment process with the goal of timely cost recovery and lower adjudicatory costs. On April 21, 2010, the RCA opened docket U-10-20 to consider Chugach’s request to implement the simplified rate filing process.A technical conference was held on June 1, 2010, to discuss guidelines that Chugach should follow in future simplified rate filings.All parties agreed to modify the deadline for a final order to July 26, 2010. A public hearing was held on July 19, 2010.The parties to the docket entered into a stipulation on the outstanding issues in the case and the RCA issued a bench order at the hearing approving the stipulation.A formal written order was issued on July 26, 2010. On September 28, 2010, Chugach filed its initial filing under this process to decrease base rate revenue by $0.2 million, with increases of 0.2 percent to Chugach retail customers and 0.3 percent to Seward and decreases of 0.6 percent and 1.2 percent to HEA and MEA, respectively.The RCA approved Chugach’s Simplified Rate Filing on November 4, 2010, for base rate changes effective November 15, 2010. 2008 Test Year General Rate Case (Docket U-09-080) On June 23, 2009, Chugach filed a general rate case with the RCA to increase base rate revenue by $4.2 million, with increases of $2.7 million to Chugach retail customers and $1.5 million to wholesale customers.Base rates charged to retail customers increased 3.3 percent and base rates charged to wholesale customers HEA, MEA and Seward increased 7.8 percent, 2.0 percent and 9.7 percent, respectively. On October 9, 2009, the RCA granted Chugach’s original request that the proposed rates go into effect on an interim and refundable basis. On October 15, 2009, the RCA consolidated Docket U-09-080 (General Rate Case) and Docket U-09-097 (Depreciation Study Update). Chugach reached a settlement with its wholesale customers, HEA, MEA and Seward, which resolved issues in both the general rate case and the depreciation study update. 30 Table of Contents After a June 2010 hearing, the RCA issued a final order in the consolidated case (2008 Test Year General Rate Case and Revision to Current Depreciation Rates) on September 16, 2010.The RCA accepted Chugach’s settlements with its wholesale customers, HEA, MEA and Seward and resolved depreciation issues disputed by the Attorney General, which resulted in no change to the depreciation rates contained in the settlement agreements. As a result of the RCA accepting the settlement agreements and resolving depreciation issues, Chugach refunded its wholesale and retail customers approximately $0.7 million, including interest. On November 1, 2010, the RCA materially accepted Chugach’s compliance filing.Base rate changes were approved effective November 1, 2010. 2005 Test Year General Rate Case (Docket U-06-134) On September 29, 2006, Chugach filed a general rate case based on a 2005 test year with the RCA.Overall revenues were proposed to increase $2.8 million in the initial filing. A settlement agreement reached in July 2007 between several of the intervenors and Chugach was accepted by the RCA in Order No. 15.On April 1, 2008, the RCA issued Order No. 21 in Docket U-06-134, approving the rates from the Settlement Agreement among Chugach, HEA and Seward. MEA did not join the Settlement Agreement.The effect of Order 21 was that overall revenues decreased by 0.8 percent, or $0.9 million, with retail base rate revenue decreasing by 4.8 percent, or $4.2 million and wholesale base rate revenue increasing by 11.0 percent, or $3.3 million. Order No. 21 was effective June 1, 2008. After reconsiderations concerning a long-term debt allocator, the computation of depreciation expense and re-affirming filing requirements, the RCA issued Order No. 25 on November 7, 2008, accepting Chugach’s filings and closed docket U-06-134.In this rate case, we modified the rate design so that all fuel and purchased power costs would be recovered through the fuel and purchased power process, which was approved by the RCA. Fuel Surcharge.We recover fuel and purchased power costs directly from our wholesale and retail customers through the fuel surcharge process.Changes in fuel and purchased power costs are primarily due to fuel price adjustment mechanisms in our gas-supply contracts based on natural gas, crude oil and fuel oil indexed price changes.Other factors, including generation unit availability also impact fuel surcharge rate levels.The fuel surcharge is approved on a quarterly basis by the RCA.There are no limitations on the number or amount of fuel surcharge rate changes.Increases in our fuel and purchased power costs result in increased revenues while decreases in these costs result in lower revenues.Therefore, revenue from the fuel surcharge does not impact margins.We recognize differences between projected recoverable fuel costs and amounts actually recovered through rates.The fuel cost under/over recovery on our Balance Sheet represents the net accumulation of any under or over collection of fuel and purchase power costs.Fuel cost under-recovery will appear as an asset on our Balance Sheet and will be collected from our members in subsequent periods.Conversely, fuel cost over-recovery will appear as a liability on our Balance Sheet and will be refunded to our members in subsequent periods. 31 Table of Contents Years ended December 31, 2010, compared to the years ended December 31, 2009, and December 31, 2008 Margins Our margins for the years ended December 31 were as follows: Net Operating Margins $ $ $ Nonoperating Margins $ $ $ Assignable Margins $ $ $ The decrease in net operating margins in 2010 from 2009 of $415.9 thousand, or 8.7 percent, was due to an increase in power production and administrative, general and other expense, which was partially offset by a decrease in interest expense.The decrease in net operating margins in 2009 from 2008 of $410.6 thousand, or 7.9 percent, was due primarily to a decrease in sales revenue and an increase in depreciation and administrative and general expense, which was partially offset by a decrease in net interest expense, see “Item 7 - Management's Discussion and Analysis of Financial Condition and Results of Operations – Results of Operations – Years ended December 31, 2010, compared to the years ended December 31, 2009, and December 31, 2008 – Expenses.” Nonoperating margins include interest income, allowance for funds used in construction, capital credits and patronage capital allocations and other.Nonoperating margins increased in 2010 from 2009 by $165.6 thousand, or 18.6 percent due primarily to higher interest income as a result of a higher cash balance and higher interest rates, higher Allowance for Funds Used During Construction (AFUDC) due to more construction activity and higher other nonoperating margins caused by a gain associated with the sale of land and settlement funds, which was partially offset by a lower patronage capital allocation from CoBank as our outstanding CoBank debt decreased.Nonoperating margins decreased in 2009 from 2008 by $340.8 thousand, or 27.6 percent due primarily to lower interest income as a result of a lower cash balance and lower interest rates and a lower patronage capital allocation.Our patronage capital allocation from CoBank decreased in 2009 as our total debt outstanding with CoBank decreased. Revenues Operating revenues include sales of electric energy to retail, wholesale and economy energy customers and other miscellaneous revenues.In 2010, operating revenues were $31.9 million, or 11.0 percent lower than in 2009.The decrease was due primarily to lower fuel and purchased power costs recovered in revenue through the fuel surcharge process. In 2009, operating revenues were $2.0 million, or 0.7 percent higher than in 2008.The increase was due primarily to higher purchased power costs recovered in revenue through the fuel surcharge process which was partially offset by lower overall base revenue.The increase was also offset by a decrease in kWh and economy energy sales and a decrease in fuel recovered in revenue through the fuel surcharge process due primarily to lower kWh and economy energy sales. 32 Table of Contents Overall, retail revenue decreased in 2010 from 2009.The decrease was due primarily to lower fuel and purchased power costs recovered in revenue through the fuel surcharge process.Lower kWh sales, which also contributed to the variance was somewhat offset by higher net rates charged to retail customers as a result of the 2008 Test Year Rate Case and September 28, 2010, SRF. Overall, retail revenue increased in 2009 from 2008.The increase was due primarily to higher purchased power costs recovered in revenue through the fuel surcharge process due primarily to an increase in MWh purchased and a higher average effective price caused by higher fuel prices, which was partially offset by a decrease in base revenue due to lower kWh sales caused by observed patterns of conservation and implementation of protective measures in response to the threat of volcanic ash fall that continued as additional conservation measures. Wholesale revenue decreased in 2010 from 2009.The decrease was due primarily to lower fuel and purchased power costs recovered in revenue through the fuel surcharge process.Lower kWh sales were somewhat offset by higher net rates charged to wholesale customers as a result of the 2008 Test Year Rate Case and September 28, 2010, SRF. Wholesale revenue was higher in 2009 from 2008 caused by higher base rates charged to wholesale customers as a result of Chugach’s 2008 Test Year Rate Case and higher purchased power costs recovered in revenue through the fuel surcharge process.These increases were offset by lower kWh sales caused by conservation and protection measures in response to the threat of volcanic ash fall that continued as additional conservation measures. Based on the results of fixed and variable cost recovery established in Chugach’s last rate case, wholesale sales to MEA, HEA and Seward contributed approximately $27.2 million, $28.6 million and $27.7 million to Chugach’s fixed costs for the years ended December 31, 2010, 2009 and 2008, respectively. The following table shows the base rate sales revenue and fuel and purchased power revenue by customer class that is included in revenue for the years ended December 31, 2010, and 2009. Base Rate Sales Revenue Fuel and Purchased Power Revenue Total Revenue % Variance % Variance % Variance Retail Residential $ $ % $ $ %) $ $ %) Small Commercial $ $ %) $ $ %) $ $ %) Large Commercial $ $ % $ $ %) $ $ %) Lighting $ $ % $ $ %) $ $ %) Total Retail $ $ % $ $ %) $ $ %) Wholesale HEA $ $ % $ $ %) $ $ %) MEA $ $ %) $ $ %) $ $ %) SES $ $ % $ $ %) $ $ %) Total Wholesale $ $ %) $ $ %) $ $ %) Economy Sales $ $ % $ $ % $ $ % Miscellaneous $ $ % $ $ % $ $ % Total Revenue $ $ % $ $ %) $ $ %) 33 Table of Contents The following table shows the base rate sales revenue and fuel and purchased power revenue by customer class that is included in revenue for the years ended December 31, 2009, and 2008. Base Rate Sales Revenue Fuel and Purchased Power Revenue Total Revenue % Variance % Variance % Variance Retail Residential $ $ %) $ $ % $ $ % Small Commercial $ $ %) $ $ % $ $ % Large Commercial $ $ %) $ $ % $ $ % Lighting $ $ % $ $ % $ $ % Total Retail $ $ %) $ $ % $ $ % Wholesale HEA $ $ % $ $ % $ $ % MEA $ $ % $ $ % $ $ % SES $ $ % $ $ % $ $ % Total Wholesale $ $ % $ $ % $ $ % Economy Sales $ $ %) $ $ %) $ $ %) Miscellaneous $ $ %) $ $ % $ $ %) Total Revenue $ $ %) $ $ % $ $ % The major components of our operating revenue for the year ending December 31 were as follows: Sales (MWh) Revenue Sales (MWh) Revenue Sales (MWh) Revenue Retail $ $ $ Wholesale: HEA MEA Seward Total Wholesale Economy energy Other N/A N/A N/A Total $ $ $ Since 1989, we have sold economy (non-firm) energy to GVEA under an agreement that expired on March 31, 2009.Under that agreement, we used available generation in excess of our own needs to produce electric energy for sale to GVEA, which used that energy to serve its own loads in place of more expensive energy that it would have otherwise generated itself or purchased from other sources. We purchased gas from Marathon to produce energy for sale to GVEA.Chugach negotiated a three-month gas sales agreement, spanning September through November of 2009, with Marathon, to provide between 5,000 and 7,000 Mcf per day to facilitate a 20 MW economy energy sale to GVEA.The short-term agreement was extended through December 31, 2009.On April 6, 2010, Chugach and GVEA finalized an agreement for Chugach to provide a minimum of 20 MW of economy energy to GVEA on a non-firm basis based on an interruptible gas supply arrangement.The agreement commenced on May 1, 2010, and will continue through March 31, 2013, pending annual commitments from gas suppliers.The price to GVEA will include the cost of fuel (based on a system average heat rate), plus variable operations and maintenance expense, plus a margin.Sales will be made under the terms and conditions of Chugach’s economy energy sales tariff. In 2010, 2009, and 2008, economy sales to GVEA constituted approximately 9 percent, 3 percent, and 6 percent, respectively, of our sales revenues.Economy energy revenue increased in 2010 from 2009 due to the agreement Chugach finalized with GVEA on April 6, 2010.Economy energy revenue decreased in 2009 from 2008 due primarily to the expiration of our original agreement with GVEA. 34 Table of Contents Expenses The major components of our operating expenses for the years ended December 31 were as follows: Fuel $ $ $ Power production Purchased power Transmission Distribution Consumer accounts Administrative, general and other Depreciation Total operating expenses $ $ $ Fuel Chugach recognizes actual fuel expense as incurred.Fuel expense decreased $24.7 million, or 18.1 percent, in 2010 from 2009 due primarily to a lower average effective fuel price, which was somewhat offset by an increase in Mcf used as a result of higher economy sales.In 2010, Chugach used 28,908,216 Mcf of fuel at an average effective price of $4.38 per Mcf, which did not include 3,409,580 Mcf of fuel that is recorded as purchased power expense.Fuel expense decreased $1.5 million, or 1.1 percent, in 2009 from 2008 due primarily to a decrease in Mcf used as a result of lower kWh and economy sales, which was somewhat offset by a higher average effective fuel price.In 2009, Chugach used 26,139,407 Mcf of fuel at an average effective price of $6.08 per Mcf, which did not include 3,711,074 Mcf of fuel that is recorded as purchased power expense. Power Production Power production expense increased $1.8 million, or 11.2 percent, in 2010 from 2009 due primarily to maintenance associated with Beluga unit 6 and Bernice Lake units 3 and 4, which was partially offset by a decrease in maintenance associated with Beluga unit 8. Power production expense did not materially change in 2009 from 2008. Purchased Power Purchased power costs decreased $9.0 million, or 25.2 percent, in 2010 from 2009 due primarily to a lower average effective price caused by lower fuel prices.In 2010, Chugach purchased 504,205 MWh of energy at an average effective price of 5.01 cents per kWh.Purchased power costs increased $4.2 million, or 13.4 percent, in 2009 from 2008 due primarily to an increase in MWh purchased and a higher average effective price caused by higher fuel prices.In 2009, Chugach purchased 502,063 MWh of energy at an average effective price of 6.81 cents per kWh. 35 Table of Contents Transmission Transmission expense did not materially change in 2010 from 2009 or in 2009 from 2008. Distribution Distribution expense did not materially change in 2010 from 2009 or in 2009 from 2008. Consumer Accounts Consumer Accounts did not materially change in 2010 from 2009 or in 2009 from 2008. Administrative, General and Other Charges Overall, administrative, general and other charges did not materially change in 2010 from 2009, however, an increase in current costs associated with prior workers compensation claims, labor and indirect labor associated with vacation and cash in lieu and the amortization of gas contract negotiations was offset by a decrease in other deductions caused by the write off of obsolete inventory and cancelled projects in 2009. Overall, administrative, general and other charges did not materially change in 2009 from 2008, however, an increase in other deductions caused by the write off of obsolete inventory and cancelled projects and an increase in labor was partially offset by a decrease in legal expenses and credit card fees. Depreciation Depreciation expense did not materially change in 2010 from 2009. Depreciation expense increased $1.3 million, or 4.2 percent, in 2009 from 2008 due to a full year of new depreciation rates as a result of Chugach’s 2005 Test Year Rate Case and the closeout of construction projects. Interest Interest on long-term obligations decreased $7.8 million, or 38.6 percent, in 2010 from 2009 due to the reclassification of the interest expense associated with the 2001 Series A Bonds, due March 15, 2011, from long-term to short-term.Interest on long-term obligations decreased $1.2 million, or 5.4 percent, in 2009 from 2008 due primarily to the use of our NRUCFC line of credit to redeem the outstanding principal amount of the 2002 Series B Bonds in March of 2008, resulting in a shift from long-term to short-term interest expense, lower interest rates in 2009 and lower principal balances on our CoBank debt. 36 Table of Contents Interest on short-term obligations increased $7.6 million, or 723.8 percent, in 2010 from 2009 due primarily to the reclassification of the interest expense associated with the 2001 Series A Bonds, due March 15, 2011 from long-term to short-term and the difference between the use and interest rates of commercial paper in 2010 and the interest associated with the NRUCFC line of credit and the use and interest rates on commercial paper in 2009.Interest on short-term borrowings decreased $0.6 million, or 37.2 percent, in 2009 from 2008 due primarily to the difference between the balance of the NRUCFC line of credit used in 2008 to redeem the 2002 Series B Bonds and the balance of commercial paper outstanding which was used to pay the balance of the NRUCFC line of credit in 2009.The decrease is also due to the difference in interest rates between the NRUCFC line of credit in 2008 and the commercial paper interest rates in 2009.The decreases were slightly offset by a shift from long-term to short-term interest expense described above. Interest charged to construction increased $407.4 thousand, or 67.8 percent, in 2010 from 2009 due primarily to a higher average balance in Construction Work In Progress, primarily due to capital spending associated with SPP, which was slightly offset by a lower weighted average rate during 2010 of 4.8 percent compared to 4.9 percent during 2009.Interest charged to construction increased $154.8 thousand, or 34.7 percent, in 2009 from 2008 due primarily to a higher average balance in Construction Work In Progress (CWIP), primarily due to capital spending associated with SPP, which was slightly offset by a lower weighted average rate during 2009 of 4.9 percent compared to 5.1 percent during 2008. Patronage Capital (Equity) The following table summarizes our patronage capital and total equity position for the years ended December 31: Patronage capital at beginning of year $ $ $ Retirement of capital credits ) ) ) Assignable margins Patronage capital at end of year Other equity1 Total equity at end of year $ $ $ 1Other equity includes memberships, donated capital and gain on capital credit retirements. We credit to our members all amounts received from them for the furnishing of electricity in excess of our operating costs, expenses and provision for reasonable reserves.These excess amounts (i.e., assignable margins) are considered capital furnished by the members, and are credited to their accounts and held by us until such future time as they are retired and returned without interest. Approval of distributions of these amounts to members, also known as capital credits, is at the discretion of our Board.We currently have a practice of retiring patronage capital on a first-in, first-out basis for retail customers.The Board may also return capital credits to former members and estates who have requested early retirements at discounted rates under a discounted capital credits retirement plan authorized by the Board in September 2002.Chugach retired $94,278, $3,442,125, and $3,115,090 in capital credits for the years ended December 31, 2010, 2009, and 2008, respectively.Prior to 2000, wholesale capital credits had been retired on a 10-year cycle pursuant to an approved capital credit retirement program, which was contained in the Chugach business plan.However, in 2000 we implemented a plan to return the capital credits of wholesale and retail customers on a 15-year rotation.In 2010, no wholesale capital credits were retired.In 2009 and 2008, $1,674,809 and $1,478,779, respectively, of 1999 and 1998 wholesale capital credits were retired to MEA, HEA and SES pursuant to a prior settlement agreement. 37 Table of Contents Under the Second Amended and Restated Indenture of Trust, which became effective January 20, 2011, and the Amended and Restated Master Loan Agreement with CoBank, which became effective January 19, 2011, Chugach is prohibited from making any distribution of patronage capital to Chugach’s customers if an event of default under the Amended and Restated Master Loan Agreement exists.Otherwise, Chugach may make distributions to Chugach’s members in each year equal to the lesser of 5 percent of Chugach’s patronage capital or 50 percent of assignable margins for the prior fiscal year.This restriction does not apply if, after the distribution, Chugach’s aggregate equities and margins as of the end of the immediately preceding fiscal quarter are equal to at least 30 percent of Chugach’s total liabilities and equities and margins. During 2008 the Board of Directors approved the deferral of capital credit retirements after 2009 due to the construction of new generation and the anticipated loss of wholesale load in 2014. Changes in Financial Condition Assets Total assets increased $61.4 million, or 10.8 percent, from December 31, 2009, to December 31, 2010.The increase was due in part to a $45.7 million, or 9.9 percent, increase in net utility plant due to extension and replacement of plant in excess of depreciation expense and an increase of $2.1 million, or 752.6 percent, increase in fuel cost under-recovery due to the under collection of fuel and purchased power costs through the fuel surcharge process.The increase was also caused by a $6.0 million, or 20.0 percent, increase in materials and supplies caused primarily by the purchase of a spare engine associated with SPP and materials for other planned generation projects, an $8.6 million, or 244.5 percent, increase in cash and cash equivalents and a $663.5 thousand, or 52.6 percent increase in prepayments caused primarily by the prepayment of Bradley Lake purchased power for the month of January.The increase was offset by a $1.1 million, or 4.7 percent, decrease in deferred charges due to the amortization of deferred charges which exceeded the costs associated with financing and commercial paper renewal and a $670.4 thousand, or 1.9 percent, decrease in accounts receivable primarily caused by lower fuel and purchased power costs. Liabilities Total liabilities increased by $55.9 million, or 13.6 percent, in 2010 as compared to 2009. Contributors to this change include a $47.0 million, or 91.3 percent, increase in commercial paper outstanding due to the continued construction of the SPP and an $8.6 million, or 84.7 percent, increase in accounts payable primarily caused by the timing of cash payments on invoices for goods and services and capital spending.Fuel payable increased by $6.9 million, or 47.2 percent, and salaries, wages and benefits payable increased $777.5 thousand, or 13.1 percent, caused by the timing of cash payments on invoices for fuel and labor and benefits, respectively.Other liabilities increased $637.9 thousand, or 51.7 percent, due primarily to an increase in the municipal underground ordinance payable.These increases were offset by a $4.1 million, or 9.9 percent, decrease in the net of total long-term obligations and current installments of long-term debt caused by the principal payments on outstanding CoBank debt and a $3.5 million, or 100 percent, decrease in fuel cost over-recovery due to the under-collection of fuel and purchased power costs through the fuel surcharge process.The increases were also offset by a $249.5 thousand, or 15.4 percent, decrease in deferred credits caused primarily by the transfer of customer advances to construction projects which was somewhat offset by an increase in Chugach’s postretirement benefit obligation. 38 Table of Contents Equities and Margins Total margins and equities increased $5.5 million, or 3.5 percent, in 2010 compared to 2009 due primarily to a $5.3 million, or 3.7 percent, net increase in patronage capital ($5.4 million increase in margins coupled with a $0.1 million retirement of capital credits). Inflation Chugach is subject to the inflationary trends existing in the general economy.We do not believe that inflation had a significant effect on our operations in 2010.Chugach’s gas contracts provide for adjustments to gas prices based on fluctuations of certain commodity prices and indices. Because fuel and purchased power costs are passed directly to our wholesale and retail customers through a fuel surcharge process, fluctuations in the price paid for gas pursuant to long-term gas supply contracts does not significantly affect our operations. Contractual Obligations and Commercial Commitments The following are Chugach’s contractual and commercial commitments as of December 31, 2010: Contractual cash obligations – Payments Due By Period (In thousands) Total 2012-2013 2014-2015 Thereafter Long-term debt, including current portion $ Long-term interest expense1 Commercial Paper2 0 0 0 Bradley Lake3 Fuel and fuel transportation expense4 SPP Contracts5 0 0 Capital credit retirements6 0 0 Total $ 39 Table of Contents 1Long-term interest expense includes fixed and variable rates.Variable rates are based on rates at December 31, 2010, for years 2011-2015 and thereafter.(See “Part II – Item 8 – Financial Statements and Supplementary Data – Note (8) Debt.”) 2At December 31, 2010, Chugach’s Commercial Paper Program was backed by a $300 million Unsecured Credit Agreement between NRUCFC, Bank of America, N.A., KeyBank National Association, JPMorgan Chase Bank, N.A., Bank of Montreal, CoBank, ACB, Goldman Sachs Bank USA, Bank of Taiwan, Los Angeles Branch and Chang Hwa Commercial Bank, Ltd., Los Angeles Branch, which funds capital requirements.At December 31, 2010, there was $98.5 million of commercial paper outstanding, therefore, the available borrowing capacity under the Commercial Paper Program was $201.5 million and could be used for future operational and capital funding requirements. 3Estimated annual cost 4 Estimated committed fuel and fuel transportation expense 5 In accordance with contractual commitments associated with SPP 6 Estimated capital credit retirements Purchase obligations Chugach is a participant and has a 30.4 percent share in the Bradley Lake hydroelectric project (See “Item 2-Properties-Other Property-Bradley Lake.”)This contract runs through 2041.We have agreed to pay a like percentage of annual costs of the project, which has averaged $4.8 million over the past five years.We believe these costs, adjusted for inflation, reasonably reflect anticipated future project costs. Our primary sources of natural gas are the Beluga River Field producers and Marathon Oil Company (See “Item 2-Properties-Fuel Supply-Beluga River Field Producers-Marathon Alaska Production.”)Our fuel costs vary due to the impact of the energy future indices used to index the price of fuel and are inherently difficult to predict. We pass fuel costs directly to our wholesale and retail customers through the fuel surcharge process (See “Item 7-Management’s Discussion and Analysis of Financial Condition and Results of Operations-Results of Operations-Overview-Rate Regulation and Rates-Fuel Surcharge.”) Chugach is in the process of developing a natural gas fired generation plant on land currently owned by Chugach near its Anchorage headquarters.The SPP will be developed and owned jointly with AML&P.Chugach will own and take 70 percent of the new plant’s output and AML&P will own and take the remaining 30 percent.Chugach will account for its ownership in the SPP proportionately.On November 17, 2008, Chugach executed a gas turbine purchase agreement for the purchase of three gas turbines with GEPP.During 2009 Chugach executed several amendments associated with its purchase agreement with GEPP, which included the purchase of a spare engine for maintenance purposes.Chugach executed an Owner’s Engineer Services Contract on May 12, 2009.On January 5, 2010, Chugach executed a Services Contract for the shipment of the combustion turbine generators and related accessories.On February 25, 2010, Chugach purchased land adjacent to its Anchorage headquarters for the laydown of equipment displaced by the new power plant.On April 13, 2010, Chugach executed a STG purchase agreement.On June 18, 2010, Chugach executed an EPC contract with SLCI.On August 27, 2010, Chugach executed an OTSG equipment contract with IST.Chugach amended the contract for transportation of combustion turbine generators on September 28, 2010, to include transportation of the steam turbine generator.On December 20, 2010, Chugach received a construction permit from the Alaska Department of Environmental Conservation allowing the project to begin construction in spring of 2011.On March 15, 2011, Chugach received its initial building permit from the Municipality of Anchorage.Chugach made payments of $74.3 in 2010 and $25.0 million in 2009, with additional payments of $153.7 million expected in 2011, pursuant to all these contracts. 40 Table of Contents Liquidity And Capital Resources We ended 2010 with $12.1 million of cash and cash equivalents, up from $3.5 and $7.5 million at December 31, 2009 and 2008, respectively.Cash equivalents consist of all highly liquid debt instruments with a maturity of three months or less when purchased and an Overnight Repurchase Agreement with First National Bank Alaska (FNBA). The following table summarizes our cash flows from operating, investing and financing activities for the periods ended December 31, 2010. Total cash provided by (used in): Operating activities $ $ $ Investing activities ) ) ) Financing activities ) Increase (decrease) in cash and cash equivalents $ $ ) $ Operating activities in 2010 were primarily impacted by changes in fuel cost over and under recovery, materials and supplies, fuel and other liabilities.In 2009, changes included fuel cost over and under recovery, materials and supplies and fuel.In 2008, changes included accounts receivable, fuel cost over and under recovery, deferred charges, accounts payable and fuel. Investing activities in 2010 and 2009 were primarily impacted by expenditures associated with the SPP. Financing activities in 2010, 2009 and 2008 were primarily impacted by changes in the amount of commercial paper used to finance expenditures associated with the SPP and the retirement of patronage capital and estate payments. Sources of Liquidity Chugach has satisfied its operational and capital cash requirements through internally generated funds, a $50 million line of credit from NRUCFC and a $300 million Commercial Paper Program.At December 31, 2010, there was no outstanding balance on our NRUCFC line of credit and $98.5 million of outstanding commercial paper.Thus, at December 31, 2010, our available borrowing capacity under our line of credit was $50 million and our available commercial paper capacity was $201.5 million. Over the next two years, Chugach anticipates financing increased capital expenditures due to the construction of a natural gas fired generation plant and on-going capital needs.Commercial paper is being issued and will act as a bridge until Chugach converts commercial paper balances to long term debt.On November 17, 2010, Chugach replaced the $300 million unsecured Credit Agreement executed on October 10, 2008, which was due to expire on October 10, 2011.The 2010 Credit Agreement with National Rural Utilities Cooperative Finance Corporation (NRUCFC), Bank of America, N.A., KeyBank National Association, JPMorgan Chase Bank, N.A., Bank of Montreal, CoBank, ACB, Goldman Sachs Bank USA, Bank of Taiwan, Los Angeles Branch and Chang Hwa Commercial Bank, Ltd., Los Angeles Branch, will expire on November 17, 2013.The Credit Agreement is used to back Chugach’s Commercial Paper program, which will act as a bridge until Chugach converts commercial paper balances to long-term debt. The 2010 Credit Agreement was priced with an all-in drawn spread of one month LIBOR plus 150 basis points, along with a 25 basis points facility fee (based on an A-/A3 unsecured debt rating). 41 Table of Contents Our commercial paper can be repriced between one day and two hundred and seventy days.The following table provides information regarding monthlyaverage commercial paper balances outstanding (dollars in millions), as well as corresponding weighted average interest rates: Month Average Balance Weighted Average Interest Rate January 2010 February 2010 March 2010 April 2010 May 2010 June 2010 July 2010 August 2010 September 2010 October 2010 November 2010 December 2010 Chugach had a term loan facility with CoBank.Loans made under that facility were evidenced by promissory notes governed by a Master Loan Agreement, which became effective on January 22, 2003.On January 19, 2011, Chugach and CoBank amended and restated the existing Master Loan Agreement.The existing loans from CoBank are now governed by the Amended and Restated Master Loan Agreement dated January 19, 2011, evidenced by a promissory note dated January 19, 2011, and secured by the Second Amended and Restated Indenture of Trust dated January 20, 2011.At December 31, 2010, Chugach had $37.3 million outstanding with CoBank. Under the Second Amended and Restated Indenture of Trust, additional obligations may be sold by Chugach upon the basis of bondable additions and the retirement or defeasance of or principal payments on previously outstanding obligations.The beginning balance of bondable additions on January 20, 2011 was $322.2 million, which would support the issuance of additional debt of approximately $293 million.Chugach’s ability to sell additional debt obligations will be dependent on the market’s perception of Chugach’s financial condition and credit rating, and Chugach’s continuing compliance with the financial covenants, including the rate covenant, contained in the Second Amended and Restated Indenture of Trust and its other credit documents.No assurance can be given that Chugach will be able to sell additional debt obligations even if otherwise permitted under the Second Amended and Restated Indenture of Trust. 42 Table of Contents Financing On January 21, 2011, Chugach issued $90,000,000 of First Mortgage Bonds, 2011 Series A, due March 15, 2031 and $185,000,000 of First Mortgage Bonds, 2011 Series A, due March 15, 2041 for the purpose of refinancing the 2001 and 2002 Series A Bonds due March 15, 2011, and February 1, 2012, respectively, and for general corporate purposes.The 2011 Series A Bonds due March 15, 2031, will bear interest at 4.20% per annum, payable semi-annually on March 15 and September 15 of each year commencing on September 15, 2011.Principal on the 2011 Series A Bonds due March 15, 2031 will be paid in equal annual installments beginning March 15, 2012, resulting in an average life of approximately 10 years.The 2011 Series A Bonds due March 15, 2041, will bear interest at 4.75% per annum, payable semi-annually on March 15 and September 15 of each year commencing on September 15, 2011.Principal on the 2011 Series A Bonds due March 15, 2041 will be paid in equal annual installments beginning March 15, 2012, resulting in an average life of approximately 15.5 years.The bonds and all other long-term debt obligations of Chugach are secured by a lien on substantially all of Chugach’s assets, as set forth in the Second Amended and Restated Indenture of Trust, which became effective January 20, 2011. Principal maturities of our outstanding indebtedness, including commercial paper, at December 31, 2010 are set forth below: Year Ending December 31 PrincipalMaturities $ Thereafter $ During 2010 we spent approximately $74.9 million on capital-construction projects, net of reimbursements, which includes interest capitalized during construction.We develop five-year capital improvement plans that are updated every year. Our capital improvement requirements are based on long-range plans and other supporting studies and are executed through the five-year capital improvement program. Set forth below is an estimate of capital expenditures for the years 2011 through 2015 as contained in the Capital Improvement Plan (CIP), which was approved by the board onOctober 27, 2010: Year Estimated Expenditures $166.3 million $83.6 million $26.1 million $32.1 million $15.3 million 43 Table of Contents We expect that cash flows from operations and external funding sources, including our available lines of credit and commercial paper program, will be sufficient to cover future operational and capital funding requirements. Outlook Constructing a new, highly efficient power generation facility, managing natural gas contracts, securing low cost financing and replacement revenue sources for wholesale customer loads that will be leaving in 2014, all while controlling operating expenses to minimize adverse customer rate impacts, are some of the challenges Chugach has faced and will continue to face in the near and intermediate term.These issues, along with emerging energy issues and plans at the state level, will shape how Chugach proceeds into the future. Chugach has partnered with AML&P to construct and jointly own a new 183 MW natural gas fired power plant.Chugach will own and take 70 percent of the new plant’s output and AML&P will own and take the remaining 30 percent.The plant is scheduled to be placed into service in 2012. Currently, major components have been ordered, engineering is moving forward and initial construction permits allowing the project to begin construction in the spring of 2011 have been received. Chugach’s interim financing for the plant will come from a commercial paper borrowing program that was initially established via a $300 million unsecured credit agreement in 2008 and refinanced in 2010. Chugach will continue to explore all potential sources of long term financing to include federal, state, private placement and the public markets to obtain the lowest cost financing available for our capital additions that are expected to continue in 2011. Chugach currently has fuel contracts in place to fill 100 percent of Chugach’s unmet needs through December 2013, approximately 50 percent of Chugach’s unmet needs through December 2014, approximately 60 percent in 2015 and approximately 29 percent in 2016.The State of Alaska Department of Natural Resources (DNR) completed a preliminary engineering and geological evaluation of the remaining Cook Inlet gas reserves in December of 2009.The study identified 863 billion cubic feet (BCF) of proven, developed, producing reserves, additional probable reserves of 279 BCF and an additional increment of 353 BCF in high-confidence pay intervals.Combined, these 1.5 trillion cubic feet of gas reserves are similar to the 1.4 trillion cubic feet of gas reserves identified in a 2004 study undertaken by the Department of Energy in 2004.Given current demand and deliverability, DNR estimates at minimum a 10-year supply of gas exists in currently producing leases.DNR does note that economic considerations will play a major role in whether producers continue drilling and development activities to meet demand.Chugach has been working closely with the state and producers to develop a comprehensive Cook Inlet management plan that will meet this goal.Chugach continues to explore its options for future fuel supply needs by working with developers on commercial terms for natural gas storage and the state of Alaska on energy policies to promote gas development in Cook Inlet and other in-state gas options such as the North Slope Pipeline, Spur Line or Bullet line to Southcentral Alaska.Chugach is also evaluating LNG storage and import options as transition gas until in-state gas options are developed. 44 Table of Contents In 2010 the Alaska Legislature passed legislation House Bill 280 and Senate Bill 309 (HB280 and SB309) providing incentives (including tax credits) intended to spur exploration and development of natural gas and oil in Cook Inlet.It is too early to know just how successful the bills will be in achieving their intended purposes.The legislation does underscore the point that legislators are paying close attention to Cook Inlet natural gas issues. Chugach and other utilities have a need for gas storage.A storage facility will provide a place for gas to flow to during times of lower demand and flow from as customer demand rises.Cook Inlet Natural Gas Storage Alaska (CINGSA) is a project to develop a gas storage facility using a depleted underground reservoir.The facility will have an initial storage capacity of 11 bcf so that local utilities, including Chugach, will have gas available to meet deliverability requirements during peak periods.Chugach's share of the initial capacity is 2.3 bcf. Injections into the facility are expected to begin in the spring of 2012 and withdrawals of gas are expected to begin in the winter of 2012.Chugach is entitled to withdraw gas a rate of up to 35 MMcf per day.On December 17, 2010, the RCA approved a certificate of public convenience and necessity for the natural gas storage facility. Notification was made by MEA in 2004 and by HEA in 2007 that neither organization intends to be on the Chugach system under the current contractual arrangements post 2014.This would result in a loss of approximately 50 percent of Chugach’s power sales load and approximately 40 percent of the utility’s annual sales revenue.On April 13, 2010, HEA issued a press release stating that HEA’s solely-owned power generation and transmission entity, AEEC, approved a design engineer to complete design for the Nikiski generation conversion project. AEEC currently owns a 40 MW natural gas fired generation plant that is dispatched as part of Chugach’s overall system.The conversion project entails adding a steam turbine and increasing the output of the plant to 77 MW.HEA intends to purchase all of the output from this unit upon expiration of the Chugach contract in 2013.Chugach is currently negotiating with HEA for generation and transmission reserves necessary to meet the balance of HEA’s power requirements.Negotiations with MEA were also ongoing throughout 2010 and are anticipated to continue into 2011.While financial management plan scenarios indicate Chugach can sustain operations and meet financial covenants in the event these two customers leave the system, the remaining customers will have to shoulder the burden imposed by the remaining costs and will likely face higher rates.Chugach, however, is continuing to pursue replacement sources of revenue through potential new firm power sales agreements and transmission wheeling and ancillary services tariff revisions.We believe that successful implementation of new power sales agreements and revised tariffs will mitigate anticipated rate increases in the 2014 and 2015 timeframe.However, we cannot assure that we will be able to replace sources of revenue or that any replacement of revenue sources or revised tariffs will fully mitigate any anticipated rate increases in this timeframe. A State of Alaska Energy Policy was amended to include legislature intent that the state achieve a 15 percent increase in energy efficiency on a per capita basis between 2010 and 2020; receive 50 percent of its electric generation from renewable and alternative energy sources by 2025, work to ensure a reliable in-state gas supply for residents of the state, the state power project fund serve as the main source of state assistance for energy projects, remain a leader in petroleum and natural gas production and become a leader in renewable and alternative energy development. Chugach is coordinating with other parties, including the State of Alaska, private developers and other utilities in the planning and potential development of renewable energy resources.The proposed operating and capital budgets released by the state on December 15, 2010, included strong backing for energy activities.The budget contained $65.7 million for the Alaska Energy Authority to conduct planning, design and permitting for a major hydro project on the Susitna River.The proposed project could provide up to half the electric energy needed in the Railbelt.In November of 2010, the AEA released a decision document concluding that Susitna should be considered the primary hydroelectric project for the region.Chugach will work with AEA and other parties on this effort.Other potential renewable resources that Chugach is actively exploring with developers include Mt. Spurr Geothermal being proposed by Ormat Technologies, Inc., landfill gas, wind power and a potential waste-to-energy project in Anchorage.Other potential projects include wind power developments in the HEA and GVEA service areas. Five Railbelt electric utilities have joined together to create a new organization that will help plan, construct and operate key components of the regional electric grid.The organization, Alaska Railbelt Cooperative Transmission and Electric Company (ARCTEC), is a generation and transmission cooperative organized under existing state law.Chugach, GVEA, HEA, MEA and SES organized the G&T to provide a framework for collective action on projects of mutual benefit.Each of the organizations has two seats on the 10-member board of directors.Another advantage of ARCTEC is its ability to prioritize capital project requests and speak with a unified regional voice at the state capitol.ARCTEC was incorporated on December 23, 2010. Off-Balance Sheet Arrangements We have not created, and are not party to, any special-purpose or off-balance-sheet entities for the purpose of raising capital, incurring debt or operating parts of our business that are not consolidated into our financial statements.We do not have any arrangements or relationships with entities that are not consolidated into our financial statements that are reasonably likely to materially affect our liquidity or the availability of our capital resources. Critical Accounting Policies Our accounting and reporting policies comply with U.S. generally accepted accounting principles (GAAP).The preparation of financial statements in conformity with GAAP requires that management apply accounting policies and make estimates and assumptions that affect results of operations and reported amounts of assets and liabilities in the financial statements.Significant accounting policies are described in Note 1 to the financial statements (See “Item 8 -Financial Statements and Supplementary Data.”). Critical accounting policies are those policies that management believes are the most important to the portrayal of Chugach's financial condition and results of its operations, and require management's most difficult, subjective, or complex judgments, often as a result of the need to make estimates about matters that are inherently uncertain. Most accounting policies are not considered by management to be critical accounting policies.Several factors are considered in determining whether or not a policy is critical in the preparation of financial statements.These factors include, among other things, whether the estimates are significant to the financial statements, the nature of the estimates, the ability to readily validate the estimates with other information including third parties or available prices, and sensitivity of the estimates to changes in economic conditions and whether alternative accounting methods may be utilized under GAAP.For all of these policies management cautions that future events rarely develop exactly as forecast, and the best estimates routinely require adjustment.Management has discussed the development and the selection of critical accounting policies with Chugach's Audit Committee. The following policies are considered to be critical accounting policies for the year ended December 31, 2010. 46 Table of Contents Electric Utility Regulation Chugach is subject to regulation by the RCA. The RCA sets the rates Chugach is permitted to charge customers based on our specific allowable costs. As a result, Chugach applies FASB ASC 980, “Topic 980 – Regulated Operations.”Through the ratemaking process, the regulators may require the inclusion of costs or revenues in periods different than when they would be recognized by a non-regulated company. This treatment may result in the deferral of expenses and the recording of related regulatory assets based on anticipated future recovery through rates or the deferral of gains or creation of liabilities and the recording of related regulatory liabilities. The application of FASB ASC 980 has a further effect on Chugach's financial statements as a result of the estimates of allowable costs used in the ratemaking process. These estimates may differ from those actually incurred by Chugach; therefore, the accounting estimates inherent in specific costs such as depreciation and pension and post-retirement benefits have less of a direct impact on Chugach's results of operations than they would on a non-regulated company. As reflected in the financial statements (See “Item 8 -Financial Statements and Supplementary Data – Note 1k – Deferred Charges and Credits”), significant regulatory assets and liabilities have been recorded. Management reviews the ultimate recoverability of these regulatory assets and liabilities based on applicable regulatory guidelines. However, adverse legislation and judicial or regulatory actions could materially impact the amounts of such regulatory assets and liabilities and could adversely impact Chugach’s financial statements. Unbilled revenue Chugach calculates unbilled retail revenue at the end of each month to ensure the recognition of a full month’s revenue.Chugach estimates calendar-month unbilled sales based on billing cycle sales, billing cycle read dates, weather and hours of darkness to produce an estimate of calendar sales.This estimate of calendar sales is then calibrated to deliveries measured at Chugach distribution substations, net of losses.Until September of 2008, calendar unbilled revenue was determined by multiplying kWh sales by an average rate.Beginning in September of 2008, Chugach fully implemented an unbilled estimate based on respective billing class determinants to produce an estimate of calendar month revenue.Chugach accrued $8,612,454 and $9,417,906 of unbilled retail revenue at December 31, 2010 and 2009, respectively. Allowance for Doubtful Accounts We maintain an allowance for doubtful accounts for estimated losses resulting from the inability of our customers to make required payments. We base our estimates on the aging of our accounts receivable balances, historical bad debt reserves, historical percent of retail revenue that has been deemed uncollectible, our collections process and regulatory requirements.If the financial condition of our customers were to deteriorate resulting in an impairment of their ability to make payments, additional allowances may be required.If their financial condition improves, allowances may be reduced.Such allowance changes could have a material effect on our consolidated financial condition and results of operations. 47 Table of Contents New Accounting Standards ASC Update 2010-29 “Business Combinations (Topic 805): Disclosure of Supplementary Pro Forma Information for Business Combinations (a consensus of the FASB Emerging Issues Task Force) In December 2010, the FASB issued ASC Update 2010-29, “Business Combinations (Topic 805): Disclosure of Supplementary Pro Forma Information for Business Combinations (a consensus of the FASB Emerging Issues Task Force).”ASC Update 2010-29 clarifies the pro forma information disclosure requirements of public entities that enter into business combinations that are material on an individual or aggregate basis.This update is effective for the first annual reporting period beginning on or after December 15, 2010.Chugach will begin application of ASC 2010-29 on January 1, 2011, which is not expected to have any effect on results of operations, financial position, and cash flows. ASC Update 2010-06 “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements” In January 2010, the FASB issued ASC Update 2010-06, “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements.”ASC Update 2010-06 applies to all entities that are required to make disclosures about recurring or nonrecurring fair value measurements and expands the disclosures required based on the measurement Level.This update is effective for the first reporting period (including interim periods) beginning after December 15, 2009, except for certain Level 3 transactions.Those transaction disclosure requirements are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years.Chugach began application of ASC Update 2010-06 to the financial statements for the period ended March 31, 2010, which did not have a material effect on our results of operations, financial position, and cash flows.Chugach will begin application of the Level 3 transaction disclosures on January 1, 2011, which is not expected to have any effect on results of operations, financial position and cash flows. SFAS 167 “Amendments to FASB Interpretation No. 46(R)” In June 2009, the FASB issued Statement of Financial Accounting Standard (SFAS) No. 167, “Amendments to FASB Interpretation No. 46(R).”SFAS No. 167 applies to all entities except for those identified in FASB Interpretation No. (FIN) 46(R), “Consolidation of Variable Interest Entities,” as well as entities previously considered qualifying special-purpose entities, as the concept of these entities was eliminated by SFAS No. 166, “Accounting for Transfers of Financial Assets.”SFAS No. 167 amends FIN 46(R) to require additional disclosures regarding an entity’s involvement in variable interest entities.SFAS No. 167 is effective for interim and annual reporting periods beginning after November 15, 2009.Chugach began application of SFAS No. 167 on January 1, 2010, which did not have any effect on our results of operations, financial position, and cash flows. In December 2009, the FASB issued ASC Update 2009-17, “Improvements to Financial Reporting by Enterprises Involved with Variable Interest Entities,” an adaptation of SFAS No. 167 into the Codification.To view the adapted content, see FASB ASC 810-10-30, for the Initial Measurement Section of Subtopic 10, and FASB ASC 810-10-65, for the Transition and Open Effective Date Information Section of Subtopic 810-10.The update did not have any effect on our results of operations, financial position and cash flows. 48 Table of Contents SFAS 166 “Accounting for Transfers of Financial Assets – an amendment of FASB Statement No. 140” In June 2009, the FASB issued SFAS No. 166, “Accounting for Transfers of Financial Assets – an amendment of FASB Statement No. 140.”SFAS No. 166 applies to all entities and amends SFAS No. 140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishments of Liabilities.” SFAS No. 140 was amended to enhance the disclosure requirements as well as to define some of the terms and measurements to be used, by removing the concept of a qualifying special-purpose entity and the exception from applying FIN 46, “Consolidation of Variable Interest Entities,” to qualifying special-purpose entities.SFAS No. 166 is effective for interim and annual reporting periods beginning after November 15, 2009.Chugach began application of SFAS No. 166 on January 1, 2010, which did not have any effect on our results of operations, financial position, and cash flows. In December 2009, the FASB issued ASC Update 2009-16,”Accounting for Transfers of Financial Assets,” an adaptation of SFAS No. 166 into the Codification.To view the adapted content, see FASB ASC 860-10-40, for the Derecognition Section of Subtopic 10, and FASB ASC 860-10-65, for the Transition and Open Effective Date Information of Subtopic 860-10.The update did not have any effect on our results of operations, financial position and cash flows. FAS 164 “Not-for-Profit Entities: Mergers and Acquisitions – Including an amendment of FASB Statement No. 142” In April 2009, the FASB issued SFAS No. 164, “Not-for-Profit Entities: Mergers and Acquisitions – Including an amendment of FASB Statement No. 142.”SFAS No. 164 applies to the combination of not-for-profit entities meeting the definition of a merger or acquisition, with specific exceptions.SFAS No. 164 provides guidance on the accounting and disclosure of these combinations.SFAS No. 164 is effective for annual reporting periods beginning after December 15, 2009.Chugach began application of SFAS No. 164 on January 1, 2010, which did not have any effect on our results of operations, financial position, and cash flows. In January 2010, the FASB issued ASC Update 2010-07, “Not-for-Profit Entities (Topic 958): Not-for-Profit Entities: Mergers and Acquisitions,” an adaptation of SFAS No. 164 into the Codification. To view the adapted content, see FASB ASC 954-805 for the Business Combinations Subtopic of Topic 954, FASB ASC 958-805 for the Business Combinations Subtopic of 958, FASB ASC 805-10-15 for the Scope and Scope Exceptions Section of Subtopic 805-10, FASB ASC 805-50-15 for the Scope and Scope Exceptions Section of Subtopic 805-50, and FASB ASC 350-10-65 for the Transition and Open Effective Date Information Section of Subtopic 350-10. 49 Table of Contents Item 7A - Quantitative and Qualitative Disclosures About Market Risk Chugach is exposed to a variety of risks, including changes in interest rates and changes in commodity prices due to repricing mechanisms inherent in gas supply contracts.In the normal course of our business, we manage our exposure to these risks as described below.We do not engage in trading market risk-sensitive instruments for speculative purposes. Interest Rate Risk At December 31, 2010, our short- and long- term debt was comprised of our 2001 and 2002 Series A Bonds, promissory notes owed to CoBank and outstanding commercial paper. The interest rates of our 2001 and 2002 Series A Bonds are fixed at 6.55 and 6.20 percent, respectively, per annum.At December 31, 2010, we had $270 million of 2001 and 2002 Series A Bonds outstanding.The fair value at December 31, 2010, was $278.1 million. Chugach is exposed to market risk from changes in interest rates associated with our other credit facilities.Our credit facilities’ interest rates may be reset due to fluctuations in a market-based index, such as the London Interbank Offered Rate (LIBOR) or the base rate or prime rate of our lenders.A 100 basis-point change rise in interest rates would increase our interest expense by approximately $1.4 million, and a 100 basis point decline in interest rates would decrease our interest expense by approximately $678.4 thousand, based on $135.8 million of variable rate debt outstanding at December 31, 2010. Commodity Price Risk Chugach’s gas contracts provide for adjustments to gas prices based on fluctuations of certain commodity prices and indices.Because fuel and purchased power costs are passed directly to our wholesale and retail customers through a fuel surcharge process, fluctuations in the price paid for gas pursuant to gas supply contracts does not normally impact margins. 50 Table of Contents Item 8 – Financial Statements and Supplementary Data Report of Independent Registered Public Accounting Firm The Board of Directors Chugach Electric Association, Inc. We have audited the accompanying balance sheets of Chugach Electric Association, Inc. as of December 31, 2010 and 2009, and the related statements of operations, changes in equities and margins, and cash flows for each of the years in the three-year period ended December 31, 2010. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Chugach Electric Association, Inc. as of December 31, 2010 and 2009, and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2010, in conformity with U.S. generally accepted accounting principles. /s/ KPMG, LLP March 30, 2011 Anchorage, Alaska 51 Table of Contents Chugach Electric Association, Inc. Balance Sheets December 31, 2010 and 2009 Assets Utility Plant (notes 1d, 3, 10 and 11): Electric plant in service $ $ Construction work in progress Total utility plant Less accumulated depreciation ) ) Net utility plant Other property and investments, at cost: Nonutility property Special Funds Investments in associated organizations (note 4) Total other property and investments Current assets: Cash and cash equivalents, including repurchase agreements of $12,008,821 in 2010 and $3,026,893 in 2009 Special deposits Fuel cost under-recovery (note 1n) Accounts receivable, less provision for doubtful accounts of $307,169 in 2010 and $397,815 in 2009 Materials and supplies Prepayments Other current assets Total current assets Deferred charges, net (notes 5 and 12) Total assets $ $ 52 Table of Contents Chugach Electric Association, Inc. Balance Sheets (continued) December 31, 2010 and 2009 Liabilities, Equities and Margins Equities and margins (notes 6 and 7): Memberships $ $ Patronage capital Other Total equities and margins Long-term obligations, excluding current installments (note 8): Bonds payable National Bank for Cooperatives bonds payable Total long-term obligations Current liabilities: Current installments of long-term obligations (note 8) Commercial Paper Accounts payable Consumer deposits Fuel cost over-recovery (note 1n) 0 Accrued interest Salaries, wages and benefits Fuel Other current liabilities Total current liabilities Deferred compensation Deferred credits (note 5) Total liabilities, equities and margins $ $ See accompanying notes to financial statements. 53 Table of Contents Chugach Electric Association, Inc. Statements of Operations Years Ended December 31, 2010, 2009 and 2008 Operating revenues (notes 1m, 2 and 12) $ $ $ Operating expenses: Fuel (note 12) Power production Purchased power Transmission Distribution Consumer accounts Administrative, general and other charges Depreciation Total operating expenses Interest expense: Long-term debt and other Charged to construction ) ) ) Interest expense, net Net operating margins Nonoperating margins: Interest income Allowance for Funds Used During Construction Capital credits, patronage dividends and other Total nonoperating margins Assignable margins $ $ $ See accompanying notes to financial statements. 54 Table of Contents Chugach Electric Association, Inc. Statements of Changes in Equities and Margins Years Ended December 31, 2010, 2009 and 2008 Memberships Other Equities and Margins Patronage Capital Total Balance, January 1, 2008 $ Assignable margins 0 0 Retirement of capital credits 0 0 ) ) Unclaimed capital credit retirements 0 0 Memberships and donations received 0 Balance, December 31, 2008 Assignable margins 0 0 Retirement of capital credits 0 0 ) ) Unclaimed capital credit retirements 0 0 Memberships and donations received 0 Balance, December 31, 2009 Assignable margins 0 0 Retirement of capital credits 0 0 ) ) Unclaimed capital credit retirements 0 0 Memberships and donations received 0 Balance, December 31, 2010 $ See accompanying notes to financial statements. 55 Table of Contents Chugach Electric Association, Inc. Statements of Cash Flows Years Ended December 31, 2010, 2009 and 2008 Cash flows from operating activities: Assignable margins $ $ $ Adjustments to reconcile assignable margins to net cash provided by operating activities: Depreciation Amortization and depreciation cleared to operating expenses Allowance for funds used during construction ) ) ) Property losses, net / other ) ) Write-off of inventory, deferred charges and projects Changes in assets and liabilities: (Increase) decrease in assets: Accounts receivable ) Fuel cost under-recovery ) ) Materials and supplies ) ) ) Prepayments/Other assets ) ) Deferred charges ) ) ) Increase (decrease) in liabilities: Accounts payable ) Consumer deposits/Other liabilities Fuel cost over-recovery ) ) Accrued interest ) ) ) Salaries, wages and benefits ) Fuel ) Deferred credits ) Net cash provided by operating activities Investing activities: Extension and replacement of plant ) ) ) Net cash used in investing activities ) ) ) Financing activities: Payments of notes payable 0 ) 0 Payments for debt issue costs ) 0 0 Proceeds from short-term obligations Proceeds from long-term obligations 0 0 Repayments of short-term obligations 0 ) 0 Repayments of long-term obligations ) ) ) Memberships and donations received Retirement of patronage capital and estate payments ) ) ) Net receipts of consumer advances for construction Net cash provided by (used in) financing activities ) Net changes in cash and cash equivalents ) Cash and cash equivalents at beginning of period $ $ $ Cash and cash equivalents at end of period $ $ $ Supplemental disclosure of non-cash investing and financing activities Retirement of plant (net of salvage) $ $ $ Notes payable on land $
